                                                    Exhibit 6
                George M. Saunders, Jr.

                                                    Page 1
                  IN THE UNITED STATES DISTRICT COURT

            FOR THE EASTERN DISTRICT OF PENNSYLVANIA



CHARLES G. MILES and

JUDY MILES, h/w,

                       Plaintiffs,

                                     CIVIL ACTION

          -vs-                       NO. 19-1551-CFK

RAVIN CROSSBOWS, RAVID

CROSSBOWS, LLC, VELOCITY OUTDOOR,

INC., A-1 ARCHERY, INC., and A1

ARCHERY SUPPLY,

                       Defendants.

____________________________________/

PAGE 1 to 137



    The Deposition of GEORGE M. SAUNDERS, JR.,

    Taken at 151 South Old Woodward Avenue, Suite 200,

    Birmingham, Michigan,

    Commencing at 8:58 a.m.

    Tuesday, February 4, 2020

    Before Cynthia Ann Chyla, RPR, CSR, 0092.




  Golkow Litigation Services - 1-877-370-DEPS
                                         George M. Saunders, Jr.
                                                     Page 2                                                                  Page 4
 1   APPEARANCES:                                               1                   Birmingham , Michigan
 2   MR. JOSEPH MONACO                                          2                   Tuesday, February 4, 2020
 3   Kane & Silverman                                           3                   About 8:58 a.m.
 4   2401 Pennsylvania Avenue, Suite 1A-5                       4                  GEORGE M. SAUNDERS, JR.,
 5   Philadelphia, Pennsylvania 19130                           5      having first been duly sworn, was examined and testified
 6   215-599-6544                                               6      on her oath as follows:
 7      Appearing for Plaintiffs.                               7   EXAMINATION BY MR. MONACO:
 8                                                              8   Q. Can you state your full name and date of birth for the
 9   MR. BARRY B. SUTTON P48761                                 9      record.
10   Clark Hill, PLC                                           10   A. Sure. George M. Saunders, Jr. November 1st, 1972.
11   151 S. Old Woodward Avenue, Suite 200                     11   Q. Mr. Saunders, as you know my name is Joseph Monaco and I
12   Birmingham, Michigan 48009                                12      represent Charles Miles and his wife in the claims they
13   313-965-8577                                              13      brought against Ravin Crossbows and a couple of other
14   Bsutton@clarkhill.com                                     14      Defendants regarding the issue he had with a Ravin R15
15      Appearing for Defendant Ravin Crossbows.               15      crossbow.
16                                                             16   A. Okay.
17   MR. TIMOTHY MULLIN                                        17   Q. And it's my understanding that you've been down this
18   Zarwin, Baum, DeVito, Kaplan, Schaer,                     18      road before, so I will dispense with giving you our
19    Toddy, P.C.                                              19      standard instructions except to the extent if I ask you
20   2005 Market Street, 16th Floor                            20      a question that you don't understand, let me know and
21   Philadelphia, Pennsylvania 19103                          21      I'll be more than happy to rephrase it so you do fully
22   215-569-2800                                              22      understand it. And let's try not to speak over each
23   Tpmullin@zarwin.com                                       23      other so her job is easier. Fair enough?
24      Appearing, via telephone, for Defendant A-1 Archery.   24   A. Fair enough.
25            * * * * *                                        25   Q. Okay. What is your profession?


                                                     Page 3                                                                  Page 5
 1                   TABLE OF CONTENTS                          1    A. I'm a mechanical engineer.
 2   Witness                                  Page              2    Q. And how long have you been employed as a mechanical
 3   GEORGE M. SAUNDERS, JR.                                    3      engineer?
 4   EXAMINATION BY MR. MONACO                            4     4    A. Since 1995.
 5                                                              5    Q. Okay. Who do you currently work for?
 6                   INDEX TO EXHIBITS                          6    A. A company called Beacon Scientific, LLC.
 7             (Exhibits attached to transcript)                7    Q. And how many employees does Beacon Scientific have,
 8   Exhibit                                 Page               8      approximately?
 9   DEPOSITION SAUNDERS EXHIBIT 1                       20     9    A. Three people work there. One would be considered an
10   Affidavit of Jeffrey Mathews                              10      employee.
11   DEPOSITION SAUNDERS EXHIBIT 2                       76    11    Q. And who works there excluding the employee?
12   Drawing                                                   12    A. Myself and Dr. Jason Kiddy, K-I-D D-Y.
13   DEPOSITION SAUNDERS EXHIBIT 3                       78    13    Q. And is Mr. Kiddy also an engineer?
14   Page Labeled sear Roller to Sear Force                    14    A. Dr. Kiddy is a mechanical engineer as well.
15   (Equilibrium after connecting to the string.)             15    Q. And who is the employee?
16   DEPOSITION SAUNDERS EXHIBIT 4                       78    16    A. His name is Tony Bocchichio, B-O-C-C-H-I-C-H-I-O.
17   Page Labeled sear Roller to Ser Force                     17    Q. Thank you.
18   (Equilibrium after cocking.)                              18    A. Maybe.
19   DEPOSITION SAUNDERS EXHIBIT 5                       94    19    Q. And what are his duties?
20   Crossbow target                                           20    A. He's also a mechanical engineer.
21   DEPOSITION SAUNDERS EXHIBIT 6                       94    21    Q. Who owns Beacon Scientific?
22   Deer target                                               22    A. Myself and Dr. Kiddy.
23                                                             23    Q. Okay. And how long has Beacon Scientific been in
24                                                             24      existence, approximately?
25                                                             25    A. Beacon Scientific was started in July of '17. It was a



                                                                                              2 (Pages 2 to 5)
               Golkow Litigation Services - 1-877-370-DEPS
                                       George M. Saunders, Jr.
                                                    Page 6                                                                    Page 8
 1     preceding company that I owned alone that started in         1        crossbow, just a ballpark?
 2     2012 also operating under the trade name Beacon              2   A. I was probably a, quote-unquote, kid. Sometime -- you
 3     Scientific.                                                  3        know, quite a long time ago.
 4   Q. Fair enough. And what type of matters do you handle at      4   Q. Fair enough. Do you own crossbows yourself?
 5     Beacon Scientific?                                           5   A. Yeah. I mean that's -- within the company there are
 6   A. We're all mechanical engineers and generally speaking       6        several dozen that are in storage, so if I own them --
 7     anything you might assign a mechanical engineer to           7        if I own the company I guess I own the crossbows.
 8     that's within our experience we're happy to look at.         8        They're all received as typically exemplars to be
 9     And we would be the first to tell you when a case is not     9        utilized and then the case is resolved and nobody has
10     something within our skill set.                             10        asked for them back.
11   Q. Do you do consulting work only for litigation matters?     11   Q. Fair enough. Besides crossbows that you use as exemplar
12   A. The bulk of my work at this point is litigation matters.   12        for a case do you personally own crossbows?
13     There is some design work but that is the exception as      13   A. No.
14     opposed to the rule.                                        14   Q. Do you personally own any firearms such as a rifle or a
15   Q. How about Dr. Kiddy?                                       15        shotgun or anything like that?
16   A. He does some intellectual property work which I guess      16   A. I've got a shotgun, a muzzle loader and a few pistols.
17     would still be litigation but it's a different realm        17   Q. Fair enough. Besides the Ravin crossbow cases have you
18     than what we're here for.                                   18        ever handled other crossbow matters?
19   Q. Fair enough. In your CV you talk about the fact that       19   A. Yes.
20     you have a powered access license?                          20   Q. How many, just a ballpark, different cases?
21   A. Yes.                                                       21   A. I have no idea.
22   Q. What is that exactly?                                      22   Q. More or less than 20?
23   A. If I said aerial work platform would that ring a bell      23   A. Probably, yes.
24     for you?                                                    24   Q. More than 20?
25   Q. No.                                                        25   A. Probably.


                                                    Page 7                                                                    Page 9
 1   A. Boom lift or scissor lift, does that ring a bell?           1   Q.  Regarding crossbows?
 2   Q. That rings a bell.                                          2   A.  Yes.
 3            Now, it's my understanding -- I apologize. My         3   Q.  Besides Ravin crossbows?
 4     understanding you have a hunting license or -- go ahead.     4   A.  Besides Ravin crossbows.
 5   A. No.                                                         5   Q.  And did any of those cases involve misfires?
 6   Q. You're a hunting educator or instructor?                    6             MR. SUTTON: Objection; form.
 7   A. Yes, I'm a certified crossbow instructor.                   7   A. I think there were -- I think there were a few that
 8   Q. Okay. How long have you held that certification?            8     there was a claim made with regard to some sort of a
 9   A. I'd have to go back and look at the certificate, but it     9     misfire, if you will.
10     was I'd say between 2014 and 2016.                          10   BY MR. MONACO:
11   Q. Okay. And why did you obtain that certification?           11   Q. Fair enough. How did you get involved in this case, and
12   A. I was starting to get a few crossbow cases and wanted to   12     not just specific to Miles but the Ravin cases in
13     seek out training to see how other folks were going to      13     general?
14     be trained to utilize these so I have some insight into     14   A. The very first involvement I had with Ravin was not
15     that.                                                       15     related to litigation. I was asked to do an evaluation
16   Q. Do you hunt personally?                                    16     of their products and that was in 2017 I think, December
17   A. I do, not often but I do.                                  17     of '17, maybe. I may have the timing wrong on that.
18   Q. Do you crossbow hunt?                                      18     It's in the record in this matter.
19   A. Yes. The last two times I've been were crossbow hunts.     19   Q. I understand.
20   Q. And when were the last two times, meaning within the       20   A. And then some -- maybe a year or so later I was then
21     last year or two or before that?                            21     contacted about litigation by Mr. Sutton.
22   A. No. The last 2 years I haven't been able to go. It's       22   Q. Who asked for your involvement back in 2017?
23     been scheduled and the weather hasn't cooperated or life    23   A. I was ultimately contacted by Mr. Sutton, but the
24     hasn't cooperated.                                          24     request as I understand it came from Ravin, but they
25   Q. Fair enough. When did you personally first operate a       25     routed it through their attorney for various legal



                                                                                                 3 (Pages 6 to 9)
              Golkow Litigation Services - 1-877-370-DEPS
                                         George M. Saunders, Jr.
                                                        Page 10                                                           Page 12
 1     reasons.                                                     1   A. No.
 2   Q. Is that Mr. Schwappach?                                     2   Q. Now, it's my understanding that in regards to the Ravin
 3   A. As who the person from -- I don't know who the person       3      crossbows that you have done some computer modeling;
 4     from Ravin was.                                              4      correct?
 5   Q. Have you had other cases with Mr. Sutton besides the        5   A. Yes.
 6     Ravin cases?                                                 6   Q. Which software did you use for that?
 7   A. Yes.                                                        7   A. It's two different but related software packages. One
 8   Q. Ballpark as to how many cases you've had with               8      would be SolidWorks Premium from 2016.
 9     Mr. Sutton?                                                  9   Q. SolidWorks Premium?
10   A. It's not something that I track. I've worked with          10   A. And the other would be Simulation Premium also from
11     Mr. Sutton for a number of years.                           11      2016.
12   Q. More or less than 20 cases?                                12   Q. And when you put the date on it is that because there
13   A. Probably more than 20.                                     13      are more recent updates?
14   Q. More or less than 50?                                      14   A. Yes.
15   A. Possibly. Again, it's not something I track so it's not    15   Q. And do you have the recent updates?
16     a number I'm going to be able to give you.                  16   A. No. You basically have to re-buy the software every
17   Q. And that's just with Mr. Sutton himself as opposed to      17      year and that software package was about $18,000. So
18     his firm?                                                   18      2016 will work for now.
19   A. I was thinking more generally in terms of the firm. So     19   Q. I understand. Software is expensive.
20     if you want to narrow it down to the individual I just      20              When you were taking classes for your
21     don't know.                                                 21      undergraduate degree or degrees and your Masters Degree
22   Q. Let's back up.                                             22      did you have classes on using computer software?
23            Specifically with Mr. Sutton more or less than       23   A. Yes.
24     20 cases?                                                   24   Q. And did you have classes on using SolidWorks?
25   A. I could imagine it being more than 20, but, it's --        25   A. No. The software package that was in use at that time


                                                        Page 11                                                           Page 13
 1      again, I don't know the answer. It's not something that     1      was called Ideas and there was some FORTRAN-based
 2      I track.                                                    2      packages as well which is more of a programming language
 3   Q. How about just specifically in regards to Mr. Sutton,       3      than a software package.
 4      more or less than 50 cases?                                 4   Q. Fair enough. What training do you have using
 5   A. We're getting into the realm where I just don't know the    5      SolidWorks?
 6      answer.                                                     6   A. It's -- I've got a lot of experience using various CAD
 7   Q. And how about the firm Clark Hill?                          7      programs and SolidWorks is almost exclusively taking my
 8   A. I think I already gave you the answer in excess of 50       8      experience and knowledge in CAD programs and using that
 9      but it's not a number I track. So without going and         9      one.
10      doing the research I can't give you a number.              10   Q. Fair enough. And how about regards to Simulated?
11   Q. Have you worked with other lawyers at Clark Hill besides   11   A. Similar, they're sister packages, the same response for
12      Mr. Sutton?                                                12      both.
13   A. Yes.                                                       13   Q. Fair enough. Would you agree that the use of computer
14   Q. And who is that?                                           14      modeling is just one tool that should be used when
15   A. It was Mr. Sutton, Mr. Karfis, Mr. Agosta. There was a     15      you're evaluating a product?
16      gentleman named Bartoni, although he was typically         16   A. It's one tool that can be used when evaluating a
17      working under either Mr. Sutton or Mr. Karfis. There       17      product.
18      have been a few other lawyers I interacted with in a       18   Q. And you would agree that field testing is a tool that
19      supporting role, if you will.                              19      should be used in evaluating a product?
20   Q. Fair enough. And besides the Ravin cases have you had      20   A. It's another approach to evaluating it, yes.
21      any crossbow cases with Mr. Sutton?                        21   Q. Would you agree that the results from computer modeling
22   A. Yes, one or two.                                           22      don't always match the results from field testing?
23   Q. And besides the Ravin cases and the one or two other       23   A. That's a possibility.
24      cases that you mentioned regarding Mr. Sutton have you     24   Q. In your experience how frequently can that happen?
25      had crossbow cases with other lawyers from Clark Hill?     25   A. I'm not sure I could put a frequency on it. The only



                                                                                          4 (Pages 10 to 13)
                   Golkow Litigation Services - 1-877-370-DEPS
                                          George M. Saunders, Jr.
                                                      Page 14                                                        Page 16
 1      thing I would say is that field testing can be done in      1     question that you would agree that computer modeling
 2      such a manner that it's done that it's not                  2     results don't always match product testing results?
 3      representative of a given situation, so both have to be     3   A. Correct.
 4      carefully constructed to yield meaningful results.          4            MR. SUTTON: Objection; form.
 5   Q. You would agree that before a product is put out in the     5   A. And product testing results often or sometimes cannot
 6      market that they should do field testing and computer       6     match simulation results. I mean, for instance, if
 7      modeling?                                                   7     we're going to design a product, say Marge Rover, good
 8   A. Not necessarily. You know, each company chooses the         8     luck with that one without doing all computer modeling.
 9      path in which they elect to go down. It's very clear to     9   BY MR. MONACO:
10      me that there's been a lot of work done on a computer      10   Q. I agree. I agree.
11      when designing this product you couldn't design it         11            Now, it's my understanding that you did
12      without a computer, and then my understanding is there's   12     computer modeling in this case; correct?
13      been a lot of testing done as well. I understand on the    13   A. I did what would be characterized as a simulation, so
14      order of 150,000 shots of this bow were completed during   14     basically it's a physics-based simulation. I told the
15      the development phases.                                    15     computer what the parts look like, I told the computer
16   Q. But my question was more in general and maybe break it     16     what the parts were made from and I gave it a force
17      down a little bit.                                         17     input at one part, and the computer computed the forces
18            Do you agree that before a product is put out        18     that are transmitted to all of the other parts.
19      in the market it should undergo a certain level of field   19            And, so, it can account for the behavior of,
20      testing?                                                   20     for instance, the sear pivots on a pivot point, it will
21   A. It should be evaluated. Now, depending on the product      21     account for that behavior from a physics and engineering
22      since you're asking the question in a general sense, you   22     mechanics standpoint, unlike, say, finite element
23      know, shooting inside of a building versus outside of a    23     modeling or that kind of thing. They're not -- they're
24      building isn't going to make any difference at all.        24     different things. I don't know if you understand the
25      Simply because some evaluation was done inside doesn't     25     difference between the two.


                                                      Page 15                                                        Page 17
 1     mean that that's not applicable to using that product        1   Q. I do not. What's finite element testing?
 2     outside, so to speak.                                        2   A. Finite element modeling is when I'm basically -- I have
 3   Q. I apologize. I think I'm using the wrong terminology.       3     a model of a part. I apply loads and I'm trying to
 4             To me field testing is just real life testing        4     figure out what the stress is within that part; so, in
 5     as opposed to computer modeling. Does that help clarify      5     other words, how does it bend, how does it flex, that
 6     what I'm trying to ask you?                                  6     kind of thing.
 7   A. Well, I mean, you know, I wouldn't put the word field in    7            That's not the kind of modeling that I did in
 8     front of it. Field implies to me that I'm going to take      8     this case. The modeling that I did in this case assumes
 9     this thing out in a field. Let's talk about a crossbow       9     that the bodies are rigid and the model is called a rigid
10     for instance. I'm going take the thing and go hunting.      10     body analysis. And, again, the computer understands
11     You know, relative to taking that product and putting it    11     what the materials are, the shape of the materials are,
12     on a bench or hand-holding it and shooting it 150,000       12     what the friction properties is between the mating
13     times I would rely on the 150,000 shots more than I         13     components and then, again, it's given a force input at
14     would two or three shots you may do in the field. And       14     one location and calculates the reaction forces through
15     obviously two or three shots is --                          15     the remainder of the assembly.
16   Q. I wasn't trying to restrict it to just a field, I just     16   Q. What was the name of the testing that you did not do?
17     was restricting it to actually testing the product          17   A. Finite element modeling? There was not -- there's not a
18     itself as opposed to just computer modeling. What           18     question of parts bending in this particular case,
19     would you call testing the product itself in the real       19     although I did run one finite element modeling in this
20     world?                                                      20     case to be responsive to an issue that Dr. Batzer
21   A. Just product testing.                                      21     attempted to put forward.
22   Q. Fair enough.                                               22   Q. And what issue was that?
23   A. I wouldn't put a descriptor on it. There's what we're      23   A. He talked about the parts flexing and the loads being
24     doing, testing.                                             24     extreme, and, so, I ran one model on the clasp to
25   Q. Fair enough. And just to backtrack to my earlier           25     demonstrate under full load it flexes a little less than



                                                                                        5 (Pages 14 to 17)
               Golkow Litigation Services - 1-877-370-DEPS
                                      George M. Saunders, Jr.
                                                  Page 18                                                                Page 20
 1     2-thousandths of an inch, and the fact that the material    1      regarding misfires where the trigger was not pulled at
 2     stresses are merely nonexistent.                            2      any point along the sequence of events?
 3   Q. So the computer testing that you did in this case I        3   A. There's no modeling to be done there. It basically is a
 4     understand was down under two scenarios, I believe.         4      physical impossibility. You're going to have to pull
 5     You did one scenario where you try to input the             5      the trigger in order to release the sear. I know that
 6     specifications from the drawings and then I believe the     6      Dr. Batzer speculated that that's possible but he's done
 7     other scenario is where you tried to incorporate some       7      no analysis whatsoever. It's pure speculation. And I'm
 8     manufacturing tolerances?                                   8      telling you right here as a very experienced mechanical
 9   A. I did more than those two, but those two were done, one    9      engineer with an intimate understanding of this
10     at nominal dimensions so what is the middle of the         10      mechanism you will never get this to release without
11     tolerance range. And then I looked at it from a            11      pulling the trigger.
12     mechanics standpoint and shifted the tolerances to get     12   Q. You agree, though, that there are claims by users that
13     to what I thought was a worst case scenario with regard    13      they have had misfires without the trigger being pulled?
14     to this intermediate release.                              14   A. I'm not aware of all claims that exist but I know that
15   Q. And it's my understanding that you did that modeling in   15      there are people that are referring to various claims
16     regards to the recall type of issues, correct, where you   16      that might be the instance. But I'm telling you right
17     have the initial hang fire followed by the misfire         17      now a user's perspective needs to be balanced with what
18     during reloading or re-nocking of the arrow?               18      the physical hardware is actually capable of doing.
19   A. Correct. Both those analyses were investigating the       19            MR. MONACO: Can we mark this as Saunders 1.
20     condition under which the product was recalled.            20         DEPOSITION SAUNDERS EXHIBIT 1
21   Q. And is it correct that you could not simulate or          21         Affidavit of Jeffrey Mathews
22     duplicate the loading of the arrow in an intermediate      22         WAS MARKED BY THE REPORTER
23     position?                                                  23         FOR IDENTIFICATION.
24   A. On physical hardware I was unable to create a hang fire   24   BY MR. MONACO:
25     condition despite spending about 2 days of effort doing    25   Q. Mr. Saunders, I marked an affidavit from a Jeff Mathews.


                                                  Page 19                                                                Page 21
 1     that. And at some point at the rates in my industry it      1     Have you seen this before?
 2     just doesn't make sense for me to be doing that kind of     2            MR. SUTTON: Objection to the
 3     work. And Ravin internally has since done that kind of      3     characterization.
 4     work because it's done from a dollar and cents              4            Go ahead.
 5     standpoint done much more efficiently in that               5   A. Yeah, I think this came a day or two ago. Let me just
 6     environment than I could do it.                             6     read it through to refresh my memory.
 7   Q. I understand. It's fair to say from your perspective or    7   BY MR. MONACO:
 8     from the perspective you doing it personally that you       8   Q. Sure.
 9     were not able through the computer modeling to duplicate    9         (Document reviewed by the witness)
10     the recall type of hang fire and misfire event?            10   A. Okay. I've reviewed the document Exhibit 1.
11   A. No, that's not an accurate statement.                     11   Q. So according to Mr. Mathews' sworn testimony in this
12   Q. You were able to recreate it?                             12     affidavit he had a misfire without pulling the trigger;
13   A. Yes. I was unable to do it physically but I was able to   13     correct?
14     do it via modeling.                                        14   A. That's what this document says, yes.
15   Q. Okay. And did the modeling show that the recall type of   15   Q. He indicates that he cocked the crossbow correct?
16     hang fire and misfire can take place?                      16   A. Yes, that's what it says.
17   A. It shows that in the two models that we discussed, one    17   Q. And that he loaded the arrow?
18     that I ran at nominal dimensions and one I ran at what I   18            MR. SUTTON: Objection. The document
19     consider to be worst case dimensions, I could simulate     19     obviously speaks for itself.
20     the -- yeah, model the recall condition in the shifted     20            MR. MONACO: I understand. I just want to
21     model or the worst case scenario, and in the nominal       21     make sure we're on the same page.
22     dimensions the incident won't occur. The fact is the       22   A. All it says is that "While using the crossbow a short
23     sear when you pull the trigger automatically resets        23     time afterwards that summer it fired without me pulling
24     itself as soon as you let go of the trigger.               24     the trigger."
25   Q. And did you attempt to do any computer modeling           25   BY MR. MONACO:



                                                                                         6 (Pages 18 to 21)
              Golkow Litigation Services - 1-877-370-DEPS
                                            George M. Saunders, Jr.
                                                           Page 22                                                            Page 24
 1   Q. The next sentence says: "The crossbow fired when I            1      without actually cross-examining on this to really
 2      moved the safety to the fire position after I cocked the      2      understand what it is that he's attempting to say.
 3      crossbow and loaded the arrow"?                               3   Q. So you believe that any individual who claims that they
 4   A. Correct.                                                      4      had a misfire with a Ravin crossbow without a trigger
 5   Q. So he cocked the crossbow; correct? Correct?                  5      pull is not to be believed?
 6   A. I mean it says -- we can read this as much as you want        6   A. That's not what I've said. It needs to be evaluated.
 7      but that's what it says.                                      7      That bow needs to be physically evaluated, not only for
 8   Q. And then he loaded the arrow according to Mr. Mathews;        8      its function but maybe disassembled and looked at to see
 9      correct?                                                      9      if there's some issue with its internal components. But
10   A. Yes.                                                         10      I will not accept it based on the statement that's in
11   Q. And then he says that when he moved the safety to the        11      Exhibit 1, for instance, or as an example, combined with
12      fire position the crossbow fired?                            12      my intimate understanding about how this mechanism
13   A. That's what he says, yes.                                    13      works. These two scenarios don't make any sense without
14   Q. And he says he did that without ever pulling the             14      doing an evaluation of the product and without doing an
15      trigger; correct?                                            15      evaluation of the person and really diving into the
16   A. Again, that's what he says.                                  16      statements they are making.
17   Q. So you think he's mistaken, Mr. Mathews?                     17   Q. Do you know if Ravin evaluated any crossbows where there
18   A. This is a wonderful document but he hasn't been              18      was a claim that the crossbow misfired without a pulling
19      cross-examined or thoroughly examined on these points.       19      of the trigger?
20   Q. I didn't ask you that. Do you think he's mistaken? I         20   A. There's been something in the record about various
21      mean, sorry, I apologize, I thought you were done.           21      products being returned. I know that the products that
22             MR. SUTTON: I think he was trying to answer.          22      I looked at in 2017 were all returned products, but
23             MR. MONACO: I apologize.                              23      beyond those two insights I have no idea what they ever
24   A. He hasn't been thoroughly examined on these points and       24      did.
25      the physical evidence, to my knowledge, anyway, has not      25   Q. What is your definition of misuse?


                                                           Page 23                                                            Page 25
 1      been fully evaluated, and this scenario doesn't make          1            MR. SUTTON: Objection to form.
 2      sense. When you look at how this mechanism works there        2   A. Well, if you look, if you look at this specific case --
 3      is no action of moving the safety that will ever move         3   BY MR. MONACO:
 4      the sear. They're independent parts that are not bonded       4   Q. I'm asking in general.
 5      or connected to one another and if I move the safety it       5   A. Well, I'm giving you a specific example in an attempt to
 6      has no impact on the sear.                                    6     answer your question.
 7   BY MR. MONACO:                                                   7            If you look at this specific case, this
 8   Q. Do you know how many people have claimed the misfire          8     product comes with a detailed set of instructions which
 9      occurred without their ever pulling the trigger in the        9     tell you precisely how to use this product. And if you
10      sequence of events?                                          10     deviate from that in a way that they specifically
11   A. No. Again, people can claim whatever they want to, but       11     warned, for instance, that would lead to injury then I
12      until that person and that product are evaluated it          12     would consider that a misuse.
13      really doesn't rise to the level of being viable             13   Q. Can you just give me a general definition of misuse in
14      evidence as far as I'm concerned.                            14     regards to use of any product?
15   Q. So you don't think that real world events by product         15   A. The using it in an unintended manner.
16      users are relevant?                                          16   Q. And does that have to be intentional by the user?
17   A. That's not what I said at all. What I'm saying is that       17            MR. SUTTON: Objection to form.
18      those physical products and there's individuals need to      18   A. Yeah, I'm not sure I'm following your question.
19      be examined in detail, because sometimes in events           19   BY MR. MONACO:
20      users' perspectives are not accurate, and I'm not going      20   Q. Sure. Does your definition of misuse of a product
21      to accept, for instance, this gentleman's sworn              21     include or require that someone intentionally misused a
22      statement. I'm never going to accept that as being what      22     product?
23      actually happened, because this is this gentleman's          23   A. No. Basically if something has an intended use and
24      perspective. And he may be wholly mistaken, and we have      24     you've been specifically instructed on that intended use
25      no way to evaluate that without looking at the product,      25     and you use it in some different manner, you are now



                                                                                               7 (Pages 22 to 25)
               Golkow Litigation Services - 1-877-370-DEPS
                                           George M. Saunders, Jr.
                                                       Page 26                                                            Page 28
 1     misusing the product.                                        1      an exchange of pleasantries but no substantive
 2   Q. Does the user of the product have to have knowledge of      2      discussion.
 3     the misuse?                                                  3   Q. It's your understanding that Mr. Yehle was able to place
 4            MR. SUTTON: Objection to form.                        4      an arrow in the intermediate position?
 5   A. Again, I'm just not following your question beyond the      5   A. I think with considerable effort Mr. Yehle and
 6     answers I've already given on this.                          6      Mr. Guthrie were ultimately able to make this happen.
 7   BY MR. MONACO:                                                 7   Q. Did you meet with Mr. Guthrie to have him show you how
 8   Q. Does the product user have to be aware that he is not       8      to place the crossbow -- I'm sorry, place the arrow in
 9     following the instructions regarding the product?            9      the intermediate position?
10            MR. SUTTON: Objection to form.                       10   A. No, I have not met with him for that purpose.
11   A. There's some subtlety you're looking for here I'm not      11   Q. Why not?
12     following. I mean, if a user receives a product and is      12   A. Because it's not necessary. I understand what's
13     given a set of instructions that define the intended use    13      occurring here. I wasn't able to do it physically but I
14     of that product and they deviate from that intended use     14      was able to satisfy myself with simulation about what
15     then I would consider that misuse.                          15      the mechanics were that made this happen.
16   BY MR. MONACO:                                                16   Q. So you don't believe it would have been helpful to you
17   Q. And does the deviation have to be intentional?             17      to have been able to place an arrow in the intermediate
18            MR. SUTTON: Asked and answered.                      18      position to see how one of the crossbows would react to
19   A. Yeah, I mean, I'm -- the answer I've given you I think     19      that?
20     fully answers your question and there's obviously some      20   A. At this point it would be nice to have but I think I
21     nugget you're looking for that I am just not                21      have a full understanding of the mechanics that are
22     comprehending.                                              22      involved in that particular situation and I'm able to
23   BY MR. MONACO:                                                23      analyze, for instance, the reaction forces on each
24   Q. What I'm trying to get at is when you say that somebody    24      individual component in that scenario, including making
25     is misusing a product, is there some level of -- does       25      a reasonable engineering estimate of the force required


                                                       Page 27                                                            Page 29
 1      there have to be some level of culpability on their         1     to reset the safety in that instance.
 2      part?                                                       2   Q. And why is it that you can't replicate -- I'm sorry, not
 3   A. Yeah. If they were given instructions about how to          3     replicate. I apologize. Why is it you can't get the
 4      specifically use something and they use it in a             4     arrow in the intermediate position?
 5      different manner then that's going to be a misuse of the    5   A. Because the bow and nock and arrow --
 6      product.                                                    6            THE WITNESS: Nock is N-O-C-K.
 7   Q. So in your definition of a misuse the person has to be      7   A. -- are specific designed not to allow that to occur.
 8      aware that they're doing something wrong?                   8   BY MR. MONACO:
 9   A. Again, I don't -- I mean, they may have chosen not to       9   Q. But it's your opinion that if a user allows that to
10      read the instructions, for instance. That in and of        10     occur that they're misusing the crossbow?
11      itself is a misuse. And any deviation they make from       11   A. Yes, because the user is very specifically instructed to
12      those instructions would also be a misuse.                 12     fully nock the arrow and is instructed as to what
13   Q. Now, it's my understanding that you personally have not    13     feedback they're supposed to receive when they've
14      been able to load an arrow in an intermediate position;    14     actually fully nocked it, so yes.
15      correct?                                                   15   Q. But you as an engineer, you're not able to load the
16   A. Correct. I have a full understand of the mechanics what    16     arrow a bit short to get it into this intermediate
17      would be required to cause that to happen and I have       17     position; correct?
18      been unable to do it physically.                           18   A. Correct, because there's -- it's designed specifically
19   Q. And how many times have you attempted to do it?            19     to not allow that to happen. You're basically working
20   A. It was about 2 days worth of effort, roughly 8 hours day   20     against a force associated with the interference fit
21      each, some by myself and some by Dr. Kiddy.                21     between the nock and the string it's basically working
22   Q. And did you ever speak with Craig Yehle about how to get   22     against you and you're looking to end up on this balance
23      an arrow in this intermediate position?                    23     point.
24   A. No, I've had no direct contact with him other than I       24            And what I've shown is that the range in which
25      think we did cross paths at a trade show and there was     25     this occurs is on the order of the thickness of two and



                                                                                          8 (Pages 26 to 29)
                Golkow Litigation Services - 1-877-370-DEPS
                                       George M. Saunders, Jr.
                                                  Page 30                                                                  Page 32
 1     a half pieces of paper. And all the while, you know,         1     describing is this distance here is roughly an eighth of
 2     it's -- you and I pushing on the end of an arrow that's      2     am inch, and 2-thousandths of an inch reference that I'm
 3     20-something inches away from where this is occurring        3     making is referencing this minimum throat a
 4     and it's just a -- it's an improbable situation. It's        4     2-thousandths of an inch difference where this hang-up
 5     -- I don't think you're going to get there.                  5     can occur, this intermediate position can occur.
 6   Q. And even though it's an improbable situation, yet you       6   Q. And how is the user supposed to detect that?
 7     still consider that when it occurs by user to be misuse      7   A. They're supposed to fully nock the arrow onto the string
 8     of the product?                                              8     getting tactile and audible feedback.
 9   A. Yes, because those things are totally unrelated. The        9   Q. So you're saying that this intermediate nocking of the
10     user is instructed to fully nock the arrow which            10     arrow has to occur without the nock initially being
11     requires that arrow to be pushed over that interference     11     fully loaded?
12     fit and to be fully clasped onto the string, and it's       12   A. Correct.
13     made crystal-clear in the instructions that's how it's      13   Q. So you don't believe that you can fully nock the arrow
14     done. I believe each person or each deposition that         14     and then it releases on its own?
15     I've read on this specific topic has fully understood       15   A. No. It's -- it's called an interference fit. So if you
16     that that's what they were supposed to do, including        16     can imagine, I've got the round bow string and I'm
17     testifying about tactile feedback, that they can feel       17     pushing that minimum throat distance and the nock up
18     the exchange in force --                                    18     onto it. And it's roughly speaking when the minimum
19   Q. Sure.                                                      19     throat distance passes the maximum diameter it's going
20   A. -- and expecting an audible feedback, hearing the click,   20     to snap into place, and when it snaps into place it's
21     and there is a visual way you can look at the bow and       21     going to stay there.
22     you can see it's either nocked or not. So the user has      22   Q. If the arrow and the nock are not fully loaded, meaning
23     everything they need to do that properly.                   23     that circle or part doesn't go over the bow string, then
24   Q. But you just testified that the difference in distance     24     it's going to be you say about an eighth of an inch
25     between an intermediate nocked arrow and a fully nocked     25     short?


                                                  Page 31                                                                  Page 33
 1     arrow is two pieces of paper?                                1   A. It's -- I'm giving you a very round number.
 2   A. No, that's not what I said. The range over which this       2   Q. Sure.
 3     intermediate condition can occur is only two and a half      3   A. I could give you a very precise number if you'd like.
 4     pieces of paper in terms of the axial movement of the        4   Q. That's fine. It's approximately eighth of an inch?
 5     arrow. Fully nocked and not fully nocked is about an         5   A. It's in the ballpark of an eighth of an inch.
 6     eighth of an inch if I remember the dimensions               6   Q. Does the arrow and the bow string make a click if the
 7     correctly. It's a pretty substantial difference.             7      arrow is loaded in the intermediate position?
 8   Q. Where did you get that number, an eighth of the inch?       8   A. Generally no. The click or the audible feedback or the
 9   A. When you physically look at the nock, it's the distance     9      tactile feedback that you're getting is associated with
10     between the minimum throat distance and the nock -- let     10      the minimum nock or the minimum throat distance passing
11     me finds a picture.                                         11      the maximum diameter on the string. That snap action
12   Q. I understand.                                              12      you get when you pass that point is the audible
13             If you kind of reference an old-fashioned           13      feedback.
14     skeleton key hole, you have the circle at the top and       14   Q. You just qualified something by saying generally. I'll
15     then you've got the triangle part at the bottom;            15      ask that question again.
16     correct?                                                    16              Can a click occur when the arrow is loaded in
17   A. If you look --                                             17      the intermediate position?
18   Q. Tell us what page you're on.                               18   A. You could bang the nock into the trigger mechanism or
19   A. It's a section of the analysis. This is one of the         19      something of that nature but that will sound and feel
20     figures that appears in my appendix to my report except     20      entirely different from the snap action associated with
21     blown up much bigger so you can see it.                     21      clipping the nock onto the string.
22   Q. Sure.                                                      22   Q. And how much of a difference of a click is it?
23   A. There's a minimum throat distance --                       23   A. I can just tell you the character will be different.
24   Q. Correct.                                                   24      It's not something I've gone and quantified. It could
25   A. -- the distance between these two points. So What I'm      25      be quantified but I haven't.



                                                                                           9 (Pages 30 to 33)
              Golkow Litigation Services - 1-877-370-DEPS
                                          George M. Saunders, Jr.
                                                      Page 34                                                              Page 36
 1   Q. So you believe that a Ravin crossbow user who just          1      report. I'm pretty sure partial discharge is the one
 2     purchased the crossbow and is using it for the very          2      that I settled on.
 3     first time should know the difference between the click      3   Q. So your term that you use when you pull the trigger and
 4     you just described by hitting something else with the        4      the crossbow doesn't fire is partial discharge?
 5     nock versus the nock going over the bow string?              5   A. Well, that's a different discussion. There's several
 6   A. Absolutely. The click that I just described, you know,      6      reasons that that could occur.
 7     hitting the trigger mechanism with the nock would be         7   Q. I'm not asking for the reason, I'm asking what you call
 8     unintentional and not the action of loading the bow or       8      it. How about -- let me back up.
 9     loading the arrow onto the string.                           9             In the context of the recall events when
10             These things happen in concert, so, in other        10      somebody intermediately loads the arrow and then the
11     words I'm holding the arrow, I'm pushing it onto the        11      trigger is pulled and the crossbow doesn't fire, what do
12     string, the snap action occurs, so simultaneously I'm       12      you call that?
13     getting tactile feedback, I'm getting audible feedback,     13   A. The terminology that I've attempted to use and hopefully
14     I have the opportunity to get visual feedback if I seek     14      been consistent is partial discharge.
15     it. But those actions all happen simultaneously, and if     15   Q. And why do you say it's a partial discharge? Emphasis
16     you don't get them all you haven't completed the            16      on partial?
17     process.                                                    17   A. Had to have some term so I didn't have to write out and
18   Q. So you could have two clicks when you're loading the       18      describe in three sentences every time I tried to talk
19     arrow?                                                      19      about the issue. So that's the term that I like to use.
20   A. If you rattle around the trigger you can have multiple     20      Nothing, nothing more nefarious than that. To make the
21     clicks, but the sound character from contacting the         21      writing concise I selected that term to describe that
22     housing with the nock versus clipping over the bow          22      scenario.
23     string are unique and different.                            23   Q. I understand. But it's your understanding that there is
24             And, again, the one that we're really               24      some level of discharging that's occurring?
25     interested in associated with the tactile and the           25   A. The behavior within the trigger mechanism changes if the


                                                      Page 35                                                              Page 37
 1      audible feedback are coupled so they happen as a result     1     user does not put the thing back on safe as they're
 2      of one another.                                             2     instructed to do.
 3   Q. Have you ever recorded the different sounding clicks?       3   Q. What is your definition of a crossbow misfire?
 4   A. We did do sound pressure level testing on the nocking of    4   A. I mean as a very generic term it would be discharging
 5      an arrow and I believe the results of some testing done     5     when it's not intended to discharge.
 6      on safety clicking on and off.                              6   Q. And would it be fair to say when there's a discharge --
 7   Q. Has that been produced?                                     7     I apologize.
 8   A. I think it was. It may not have been in this case, but      8             Would you say that a misfire occurs when
 9      the work has definitely been done.                          9     there's a discharge without a simultaneous pulling of
10   Q. And who did the work, you or ...?                          10     the trigger?
11   A. I think the sound pressure measurements were made by       11   A. All -- I would leave it completely generic, that it's,
12      Dr. Kiddy. I suspect it was for the Cordy matter. All      12     it's not an intentional discharge and I wouldn't
13      of the work was done at my direction but he may have       13     associate it with -- I'm using it as a very generic term
14      been the one that physically did it.                       14     and not specific to this case.
15   Q. I understand.                                              15   Q. I understand.
16              What is your definition of a crossbow hang         16             Would you agree that if everything else
17      fire?                                                      17     remains a constant that a product should be made as safe
18   A. I don't necessarily have a definition. I don't think it    18     as possible?
19      was a term I used and if I did it's inadvertent. The       19   A. I think the standard is reasonably safe, so I'm good
20      term I've used in my report was a partial discharge of     20     with the term reasonably safe.
21      the bow.                                                   21   Q. I didn't ask you that. My question was: Do you believe
22   Q. I'm just trying to get everybody on the same page          22     if everything else remains constant, meaning cost and
23      because if you read the different depositions, people      23     the utility of the product, that the product should be
24      are all over the place. Agreed?                            24     made as safe as possible?
25   A. I've tried to be consistent in the language I used in my   25             MR. SUTTON: Objection to form.



                                                                                         10 (Pages 34 to 37)
                Golkow Litigation Services - 1-877-370-DEPS
                                           George M. Saunders, Jr.
                                                         Page 38                                                          Page 40
 1   A. You can't -- you can't isolate those factors. They all      1             MR. SUTTON: Giving you some leeway obviously
 2      play into the design of a product. You know, at no          2      here, Joe, but the trigger redesign was initiated after
 3      point can I ever allow infinite cost as a product           3      your client's injury, so ....
 4      manufacturer to make the product as safe as possible.       4             MR. MONACO: My client was injured in August
 5      That's not possible. We would still being using sticks      5      and the redesign was in July; right?
 6      and sitting around fires if that was the case.              6             MR. SUTTON: I thought your client was injured
 7   BY MR. MONACO:                                                 7      in June.
 8   Q. That wasn't my question. My question is: If everything      8             MR. MONACO: That's all right. You can't keep
 9      else remains constant including the cost and the utility    9      track of all these cases; right?
10      of the product do you agree that the product should be     10   BY MR. MONACO:
11      made as safe as possible?                                  11   Q. And let me ask you this, Mr. Saunders. Do you agree
12               MR. SUTTON: Asked and answered.                   12      that the redesigned trigger mechanism parts did not
13   A. Well, then your hypothetical question is unanswerable      13      diminish the functioning of the crossbows?
14      because as an engineer I understand that all of those      14   A. No, I think the crossbows still functioned -- I haven't
15      things are interplay and can never be held constant as     15      done any evaluation to speak of on the new designed
16      you're suggesting in the hypothetical so as a result I     16      crossbows because they're not at issue but I would
17      can't answer your hypothetical.                            17      anticipate that they didn't impact the function of the
18   BY MR. MONACO:                                                18      product.
19   Q. You're aware that in July of 2017 Ravin started to         19   Q. That was my question, that the redesign did not diminish
20      redesign some of the parts in the trigger firing           20      the function?
21      mechanism?                                                 21   A. One would expect not.
22   A. Yes, I understand they started redesigning some            22   Q. Let me ask you this. Have you been involved in any
23      components based on some misuses they were seeing in the   23      cases regarding the Ravin crossbow that has the
24      field of using non-Ravin nocks with their product.         24      redesigned parts?
25   Q. The redesigns that were started in July of 2017, they      25   A. No, not that I'm aware of.


                                                         Page 39                                                          Page 41
 1      eventually made it into production; correct?                1   Q. Are you involved in any Ravin crossbow cases besides
 2   A. Yes.                                                        2      those involving the R9 or R15 crossbow?
 3   Q. And do you think that the end of line, for lack of a        3   A. I believe all of the cases that I've got at this point
 4      better term, R9 and R15 crossbows that had the              4      are R9 or R15 crossbows.
 5      redesigned parts, do you think that those R9 and R15        5   Q. Fair enough. Would you agree because you're not able to
 6      crossbows cost more to manufacture because of the           6      put the crossbow -- I apologize.
 7      redesign?                                                   7             Would you agree that because you're not able
 8               MR. SUTTON: Objection to form.                     8      to load an arrow in the intermediate position that you
 9   A. I mean, sort of by definition they would have cost more     9      cannot then in regards to the product testing determine
10      to manufacture because you spent the time and effort to    10      whether that has any effect on the movement of the
11      go through a second round of design and development. In    11      safety?
12      the end the final products, the final parts probably       12   A. No.
13      don't cost anymore, but there is the sunk cost             13             MR. SUTTON: Object to form.
14      associated with developing those products or those parts   14   A. I disagree with that.
15      again.                                                     15   BY MR. MONACO:
16   BY MR. MONACO:                                                16   Q. You're not able to do that, correct, because you're not
17   Q. I understand.                                              17      able to put the arrow in intermediate position?
18   A. So with regard to the final retail price and production    18   A. No, I did. I was able to simulate that condition and
19      it's a much better question for Ravin, but from a          19      then evaluate the -- evaluate from an engineering
20      30,000-foot view by definition they had to cost more if    20      standpoint all aspects of that bow including the
21      you take the overall development of the cost of the        21      function of the safety.
22      product.                                                   22   Q. I meant besides computer modeling, I meant actually
23   Q. Do you know how much the development costs were for the    23      holding the Ravin crossbow because you're not able to
24      redesign of the parts we've been talking about by Ravin?   24      put an arrow in intermediate position you're not able to
25   A. No, I don't. Much better question for Ravin.               25      determine whether that can lead to some issue with the



                                                                                        11 (Pages 38 to 41)
                  Golkow Litigation Services - 1-877-370-DEPS
                                           George M. Saunders, Jr.
                                                        Page 42                                                      Page 44
 1      movement of the safety?                                     1     as a, quote-unquote, normally functioning crossbow and
 2            MR. SUTTON: Objection to form.                        2     goes into the full safety position.
 3   A. No, I also disagree with that. I've seen video of a bow     3            MR. SUTTON: I just object to the form of the
 4      that was in the intermediate position. The Guthrie          4     last question. He answered and I didn't want to cut him
 5      video you mentioned before we got on the deposition         5     off.
 6      shows that scenario. And then maybe last week or the        6            MR. MONACO: No problem.
 7      week before I was present when Dr. Batzer attempted to      7   BY MR. MONACO:
 8      do his demonstration. While I disagreed entirely with       8   Q. Have you had an opportunity to read Dr. Batzer's
 9      the methodology that was there, even in that instance we    9     deposition in this case?
10      were able to put the bow back on safe.                     10   A. Yes.
11   BY MR. MONACO:                                                11   Q. What is your definition of reckless?
12   Q. But initially it was difficult to move the safety back     12   A. Undertaking an action that you ultimately know has the
13      to safe; correct?                                          13     potential to lead to serious injury and doing it anyway.
14   A. No, actually, that was a rather bad day for Dr. Batzer,    14   Q. So your definition of reckless requires intent by the
15      because when he attempted to make the measurement it was   15     product user?
16      within less than a tenth of a pound of the exact same      16            MR. SUTTON: Objection to form.
17      measurement of a bow that was, quote-unquote,              17   A. I guess to some degree reckless in my mind implies that
18      functioning normally, so there was no change in behavior   18     you know you're doing something and you do it anyway.
19      that was quantifiable at all.                              19   Q. What is the purpose of the anti-dry fire mechanism?
20   Q. It was observable, though, that the safety initially       20   A. Exactly as the name implies, anti-dry fire. It's trying
21      could -- that the safety initially could be put back in    21     to prevent you from doing what's called a dry fire of
22      the full safe position?                                    22     the bow, and a dry fire is defined as basically firing
23   A. No. It went to full safe when the force was applied to     23     the bow or a bow without an arrow in place, because the
24      move it towards safety.                                    24     arrow actually absorbs a lot of energy and if you fire
25   Q. Well, the second try, though?                              25     without that arrow present you have the potential of


                                                        Page 43                                                      Page 45
 1   A. Yeah. I mean, I believe he did flip it to an                1     destroying the bow.
 2     intermediate position, but there was no force applied to     2   Q. Should any anti-dry fire mechanism prevent a discharge
 3     do that. When he actually put force on the safety it         3     if the arrow is not loaded fully?
 4     reset at exactly the same load that a, quote-unquote,        4            MR. SUTTON: Objection to form.
 5     normally functioning crossbow did and did exactly what       5   A. Yeah. I mean that's sort of by definition loaded fully
 6     the instructions told you that you should do.                6     there won't be dry fire. Loaded in any other position,
 7   Q. But you need to use some force to put the safety in an      7     there's a potential for the mechanics of a dry fire to
 8     intermediate position as well; correct? It just doesn't      8     be present.
 9     move there by itself?                                        9   BY MR. MONACO:
10   A. I'm just not following your question.                      10   Q. Should the anti-dry fire mechanism for the Ravin
11   Q. Sure.                                                      11     crossbows prevent a discharge when the arrow is loaded
12   A. I mean --                                                  12     in this intermediate position?
13   Q. Let me back up.                                            13   A. I mean it does as far as I'm aware. This intermediate
14            Do you agree that the safety can be placed in        14     position that we're discussing doesn't allow the bow to
15     an intermediate position?                                   15     fire.
16   A. Yes. I mean, if you barely try and move it, which would    16   Q. Should the anti-dry fire mechanism prevent these Ravin
17     not be consistent with even normal use of the safety,       17     crossbows from firing while somebody is re-nocking the
18     you're able to move it such that you can see a white dot    18     arrow?
19     and a red dot in the window of the safety which I           19   A. The anti-dry fire mechanism shouldn't be active in that
20     believe is what Dr. Batzer has termed as an intermediate    20     situation until they're inactively nocking.
21     position.                                                   21     Instructions will tell you to put it back on safe in
22            But the reality is when you actually apply a         22     which case the anti-dry fire doesn't do anything until
23     force to that, which is what you need to do to move it      23     it reengages the lower surface of the nock as a result.
24     from safe to fire, some intentional force, Dr. Batzer       24   Q. But my question is: Should the anti-dry fire mechanism
25     has now quantified that that force is exactly the same      25     prevent the crossbow from firing without a simultaneous



                                                                                     12 (Pages 42 to 45)
               Golkow Litigation Services - 1-877-370-DEPS
                                      George M. Saunders, Jr.
                                                 Page 46                                                            Page 48
 1     pulling of the trigger?                                     1     moving, that's its purpose in life.
 2             MR. SUTTON: Objection; form.                        2   BY MR. MONACO:
 3   A. I'm just -- I'm trying to think through your question      3   Q. Correct.
 4     and I can't --                                              4   A. And, so, I've answered your question and I've also
 5   BY MR. MONACO:                                                5     explained how it works and how it should be reset. So
 6   Q. Let me ask it another way.                                 6     beyond what I've already said, I don't know what else to
 7   A. Yeah, please do.                                           7     give you as an answer to that question.
 8   Q. You would agree that an anti-dry fire mechanism should     8   Q. So it's your position that the anti-dry fire mechanism
 9     prevent an arrow from firing while the arrow is being       9     should not be designed to prevent a discharge when
10     reloaded?                                                  10     someone is re-nocking an arrow?
11   A. Again, the anti-dry fire system isn't active in that      11            MR. SUTTON: Objection to form.
12     scenario and never should be active in that scenario.      12   A. You know, I'm going to have to ask you to reask that
13     The only time the anti-dry fire comes into play is when    13     question. You've got a bunch of different negatives in
14     there's a trigger pull and there is a physical block for   14     there and I couldn't keep track of the total count.
15     movement of the trigger. In all instances when you're      15   BY MR. MONACO:
16     using the bow as intended in a situation where you're      16   Q. Sure. So it's your position that the anti-dry fire
17     loading it, the only thing that should be occurring as     17     mechanism shouldn't be designed so it can prevent a
18     the nock moves the anti-dry fire lever is rotating         18     discharge while re-nocking an arrow without a
19     counterclockwise.                                          19     simultaneous pulling of the trigger?
20   Q. Let me ask you this. If someone loads the arrow in the    20            MR. SUTTON: Objection to form.
21     intermediate position, they pull the trigger, it doesn't   21   A. The purpose of the anti-dry fire mechanism on this
22     fire and then they forget to move the safety, they leave   22     particular bow is to block the safety -- sorry, to block
23     it in the fire position, then they go to re-nock the       23     the sear. There are other designs of crossbows that
24     arrow. Shouldn't the anti-dry fire mechanism prevent a     24     prevent the safety from moving. I mean it just -- there
25     discharge at that point as well?                           25     are multiple ways to come at this. This particular bow,


                                                 Page 47                                                            Page 49
 1            MR. SUTTON: Objection to form.                       1     the anti-dry fire mechanism blocks movement of the
 2   A. No. There's a -- basically you've got a population of      2     trigger.
 3     bows here that will automatically -- the sear will          3   BY MR. MONACO:
 4     automatically reset, so you can do whatever you want        4   Q. Is there any redundancy in this design to prevent
 5     with the anti-dry fire mechanism with the hypothetical      5     misfires?
 6     question or the scenario you laid out here.                 6             MR. SUTTON: Objection to form.
 7            Then there's going to be a population in the         7   A. Yeah. I mean, there are multiple things in this design
 8     intermediate position where you're going to move the        8     that prevent misfires.
 9     anti-dry fire lever and it's going to allow that release    9   BY MR. MONACO:
10     to occur. But, again, that's a patent misuse of the        10   Q. And can you outline those for me?
11     product because in the event that the trigger pull         11   A. Sure. One is that the safety when on serves as a
12     occurs, the bow doesn't discharge, the user is very        12     physical block to movement of the sear, and the sear was
13     clearly instructed to move it back into safe, and if you   13     ultimately the component that the trigger pushes on to
14     do that the scenario you've laid out can't occur.          14     allow the release.
15   BY MR. MONACO:                                               15             The other mechanism -- another mechanism
16   Q. I didn't ask you that. I asked you if the anti-dry fire   16     that's in place is the anti-dry fire lever is
17     mechanism should prevent a discharge if the user           17     spring-loaded in such a way as it remains in front of
18     inadvertently or intentionally fails to put the safety     18     the trigger until the arrow is fully nocked onto the
19     back in a safe position?                                   19     string.
20            MR. SUTTON: Objection to form; asked and            20             And then there is the interaction of the nock
21     answered.                                                  21     and the string which is a third safety mechanism that's
22            You may answer again.                               22     in place to prevent that bow from discharging.
23   A. Yeah, I mean the anti-dry fire mechanism acts on the      23   Q. How does that work? How does that prevent it? What
24     trigger. So when you say the anti-dry fire mechanism       24     interaction are you referencing?
25     doing something, it's there to block the trigger from      25   A. Except for a small tolerance that's already been



                                                                                    13 (Pages 46 to 49)
              Golkow Litigation Services - 1-877-370-DEPS
                                            George M. Saunders, Jr.
                                                          Page 50                                                     Page 52
 1      acknowledged by Ravin, it won't allow the bow to             1     arrow?
 2      discharge until the nock is fully seated onto the arrow.     2   A. I haven't studied how the dimension's changed, only the
 3   Q. We know that there's an exception to that?                   3     overall form, and the form on the new one, it comes to a
 4   A. There is a very fine exception to --                         4     radiused point along with some other changes within the
 5            MR. SUTTON: Objection to form.                         5     mechanism. Again, I know they exist but I haven't
 6   A. There is a very fine exception to that which Ravin has       6     studied them in terms of how the parts interact.
 7      already acknowledged with a recall. It is also a             7   Q. Sure. So you haven't done any computer modeling
 8      situation that in my opinion that is highly improbable       8     regarding the new designs?
 9      and in my case impossible to recreate.                       9   A. No. There's a considerable amount of effort that goes
10   BY MR. MONACO:                                                 10     into putting that together and getting it working and
11   Q. Have there been recall-type misfires with orange nocks?     11     because it's not involved in this case or any other case
12   A. I think there is at least one claim now that I've read      12     I haven't.
13      that says that. When that case becomes active I'll go       13   Q. Why would you say it's not involved in this case?
14      analyze it, but at this point I haven't analyzed that       14     Because an alternate design that makes a product safe is
15      case to see whether it's even possible.                     15     always an issue in these cases.
16   Q. How did the orange nock address this recall misfire         16            MR. SUTTON: Objection to form.
17      issue?                                                      17   A. I don't understand that your experts actually suggest
18   A. It changes the interaction between the nock and the ADF     18     that as an alternative design nor do I think he's done
19      and when movement of the ADF occurs by shortening the       19     an analysis to say that it is and on your part it's a
20      overall length of the nock and moving the contact, when     20     subsequent remedial measure.
21      that action takes place in the nocking cycle.               21   BY MR. MONACO:
22   Q. And how does the movement of the ADF differ between the     22   Q. Not under Pennsylvania law. Pennsylvania law is just
23      white nock and the orange nock?                             23     whether an alternate design was feasible at the time the
24   A. Again, I haven't gone and analyzed to the match rear end    24     product was manufactured. That's all. There's no
25      as I have done on the white nock. I've just looked at       25     negligence involved or anything like that.


                                                          Page 51                                                     Page 53
 1     the difference between the white nock and the orange          1            During Dr. Batzer's deposition on January 7,
 2     nock and have a general understanding of what they've         2     2020 we marked some photographs of what I believe is
 3     done, and that is they have shortened up the nock and         3     supposed to represent the sear and the sear roller.
 4     they changed when the interaction takes place. Again, I       4   A. Correct.
 5     haven't gone to the level that I've gone with the white       5            MR. SUTTON: Actually, just for the record, I
 6     nock.                                                         6     believe that's just a -- the circled part is just a
 7   Q. Sure. Have you analyzed the difference regarding the         7     measuring tool.
 8     ADF in the original design versus the redesign?               8            MR. MONACO: Correct, correct, just represent.
 9   A. No, it's not a part that's applicable to this case or        9     I didn't say actually was.
10     any case that I've got going so it's not one I have          10            MR. SUTTON: Just wanted to be clear.
11     analyzed in detail.                                          11            MR. MONACO: But I was going to get to that.
12            MR. SUTTON: When you have a good time for a           12            MR. SUTTON: I think there was a distinction
13     break.                                                       13     that you may find out, so ....
14            MR. MONACO: Sure. If you want, we can take a          14            MR. MONACO: Sure.
15     break.                                                       15   BY MR. MONACO:
16            MR. SUTTON: Fabulous.                                 16   Q. There are five photographs that had been previously
17               (A short recess was taken)                         17     marked. Have you seen these before?
18   BY MR. MONACO:                                                 18   A. Yes.
19   Q. You agree that the original design of the ADF basically     19   Q. All right. So if we look at Photograph Number 4, so
20     has a blunt chisel-type end?                                 20     this shows a portion of the sear; correct?
21   A. I would describe it as serrated. There are small steps      21   A. Yes.
22     on the end of the rectangular column, for lack of a          22   Q. All right. And then it has --
23     better way to describe it.                                   23   A. A dowel --
24   Q. And you agree that the new design of the ADF, that the      24   Q. -- like a representative -- excuse me?
25     ADF is a bit shorter and it has a center point like an       25   A. A dowel pin.



                                                                                      14 (Pages 50 to 53)
                 Golkow Litigation Services - 1-877-370-DEPS
                                            George M. Saunders, Jr.
                                                         Page 54                                                           Page 56
 1   Q. A dowel pin basically representing the location of the      1   Q. So you think that when he's given a crossbow and he's
 2     sear roller; correct?                                        2     given a crossbow where the trigger firing mechanism was
 3             MR. SUTTON: Just so we're clear on the record        3     opened that he has an inability to say whether those
 4     these are the PDF copies of Exhibits 1 through 5 of          4     parts came from that crossbow?
 5     Mr. Batzer's deposition.                                     5            MR. SUTTON: Objection to form.
 6             MR. MONACO: Correct.                                 6   A. He's willing to raise his right hand and swear to things
 7             MR. SUTTON: Just so we're not confused about         7     that I don't think he actually has basis to testify to.
 8     Deposition Exhibit 1 that was marked already today.          8     There is a method by which you could verify what this
 9             MR. MONACO: Correct. I thought I was clear.          9     part is, and that is to go make measurements of the
10     But that's all right, Barry.                                10     actual physical part back to what the specific drawing
11             MR. SUTTON: Just want to make sure.                 11     communicates. That process has not occurred and that
12   BY MR. MONACO:                                                12     specifically what Dr. Batzer testified has not occurred.
13   Q. Now, do you agree that this photograph shows a portion     13            So at this point he's received a bag of parts
14     of the originally designed sear?                            14     which he has made an assumption relates back to a
15   A. It's -- I can't tell you that. Basically it is             15     specific crossbow, and it is an assumption. I wouldn't
16     something I recognize as being a sear that appears to be    16     be willing to raise my right hand and swear based on an
17     of a similar design as to what we're talking about in       17     assumption.
18     this case, but to verify for you that this is the           18   BY MR. MONACO:
19     originally designed part I can't do that because I don't    19   Q. Let me ask you this. Let's assume that this sear shown
20     think Dr. Batzer's made those measure. In fact, he said     20     in Exhibit Number 4 from Dr. Batzer's deposition is
21     he hadn't made any measurements on this other than the      21     actually an originally designed sear from an R9/R15
22     analysis in these photographs he's talking about.           22     crossbow. Do you understand that?
23   Q. Well, the sear -- I apologize.                             23   A. Okay.
24   A. No worries.                                                24   Q. And then Mr. -- I'm sorry, and then Dr. Batzer received
25             Just to close it off, you asked me a very           25     or put a pin in that's in the same diameter as the sear


                                                         Page 55                                                           Page 57
 1      specific question and the answer to that question is I      1      roller; correct?
 2      don't know and Batzer also couldn't confirm it during       2   A. It's the -- based on what he says it's a .188, 188-
 3      his deposition. So generally it is something that's of      3      thousandths of an inch in diameter which is the maximum
 4      the form of the sear part manufactured by Ravin but to      4      diameter the sear roller is specified to be on the
 5      say it was the original design versus some other            5      drawings. So he's put in a gauge pin or a dowel pin of
 6      subsequent design I can't make that distinction for you.    6      that diameter to take this photograph.
 7   Q. Well, Dr. Batzer testified that this sear came from a       7   Q. Correct. Now, with my initial assumption that this is
 8      Ravin crossbow that had the original design; correct?       8      actually a sear that came from a Ravin R9/R15 crossbow,
 9   A. He said it came from a Ravin crossbow which he received     9      would you agree that the placement of the sear roller
10      in an entirely disassembled state. Therefore, he has no    10      results in an unstable condition?
11      idea where these parts actually came from because he       11            MR. SUTTON: Objection; form.
12      didn't buy it himself, he didn't take it apart himself,    12   A. No. There are several problems with the analysis
13      he received a bagful of parts. And he didn't make any      13      presented by Dr. Batzer, most obvious of which are this
14      individual measurements of this part to determine that     14      pin -- these parts, this sear roller and the sear are
15      it actually complies with any given design made by         15      spring-loaded to remain engaged with one another in the
16      Ravin.                                                     16      mechanism, and in this picture I can detect a gap at the
17   Q. He said it matched the drawing that he had of the          17      two points of contact, at least based on the photograph
18      original sear design?                                      18      that's been provided here, meaning that this analysis
19   A. I think if you go look at his testimony, particularly      19      that's been done doesn't reflect the actual parts in an
20      when I looked at his file I didn't see any evidence that   20      actual assembly.
21      he made detailed measurements of this. He specifically     21            Not only that, there's error associated with
22      said he hadn't taken it to an optical comparator or        22      the methodology with which this analysis was done. This
23      anything of that nature. He has no idea what this          23      was, as I understand it, Dr. Batzer taking a picture
24      specific part is other than it certainly looks like that   24      with a camera, putting it on a computer, drawing circles
25      draw.                                                      25      over top of these components and then drawing the



                                                                                       15 (Pages 54 to 57)
                 Golkow Litigation Services - 1-877-370-DEPS
                                           George M. Saunders, Jr.
                                                        Page 58                                                      Page 60
 1     various lines to be representative of their interaction,     1     you have not tested these crossbows with an intermediate
 2     and these are very tightly controlled and tightly            2     placement of an arrow?
 3     manufactured. In fact, the tolerance associated with         3            MR. SUTTON: He answered that question
 4     the sear roller is a half of 1-thousandths or                4     directly.
 5     .0005 inches. That's the tolerance range on this part.       5            You may tell him again.
 6             So to suggest that I can take a handheld             6   A. Same answer, no, I have not. I have tested these bows
 7     camera, take a picture, draw some lines on it in a           7     based on their intended function, and every time they
 8     program and do some meaningful analysis is completely        8     have always worked the way they are intended to
 9     bogus. There are methodologies to do what he's doing         9     function.
10     here. This does not represent those methodologies.          10   BY MR. MONACO:
11   BY MR. MONACO:                                                11   Q. Just because a bow fires as intended 20 times, that
12   Q. You think the sear roller can sit deeper in this sear      12     doesn't mean on the 21st time that the arrow can't be
13     cavity?                                                     13     placed in an intermediate position; correct?
14   A. I think this illustration isn't accurate of the actual     14   A. In the intermediate position is a misuse of the product.
15     parts that exist. There are much better methodologies       15   Q. I didn't ask you that.
16     by which to do this analysis and in addition to that the    16   A. You asked me the question.
17     engagement that's shown here is typical of just about       17            MR. SUTTON: Please don't cut him off.
18     every trigger that exists on this planet. It's a            18            MR. MONACO: If he answers the question --
19     trigger, it's intended to release, hold it but release      19            MR. SUTTON: You can't cut him off. He is
20     something when you pull the trigger, and none of them       20     answering the question. You don't like the answers, I
21     have, you know, massive features that require, you know,    21     understand you don't like the answers, but you keep
22     a 1-inch trigger pull to get the thing to release. The      22     cutting him off. He has a right to be heard. He can
23     customer is never going to accept that and that's not       23     testify.
24     how triggers are designed. This trigger is designed         24            Go ahead Mr. Saunders.
25     just like about every other trigger on the face of this     25   A. I totally lost the question.


                                                        Page 59                                                      Page 61
 1      planet.                                                     1   BY MR. MONACO:
 2   Q. You would agree that there are documented incidents of      2   Q. I'll ask it again.
 3      people having a discharge while re-nocking an arrow?        3             Do you agree that you can shoot one of these
 4   A. There are reported incidents of that, yes.                  4     crossbows 20 times without any incident and then on the
 5   Q. And do you agree that they have actually happened?          5     21st time the arrow could wind up in the intermediate
 6   A. I agree that they have been reported. It goes back to       6     loaded position?
 7      the same rationale that I would use in responding to        7   A. No. The intermediate loaded position requires the user
 8      Exhibit 1. Folks have made these claims. Some of these      8     not properly nock the arrow with the tactile and the
 9      have been evaluated to date. In fact, everyone that I       9     audible feedback that exists, and that's not consistent
10      have evaluated to date if the bow is safe to fire, I       10     with the instructions. So if you're going to have me
11      have fired it 20 times and I have never had one that       11     fire it on the 21st time I can guarantee you with very
12      didn't function properly. And I've done that               12     high degree of certainty it is going to behave exactly
13      repeatedly.                                                13     the way it did on the first 20 shots.
14             So I understand that people are making these        14   Q. That's not my question. My question is: You could fire
15      claims but they aren't substantiated as far as I'm         15     these crossbows 20 times, a particular Ravin crossbow 20
16      concerned in terms of considering it evidence and being    16     times and then on the next attempt, the 21st attempt
17      accurate. Until the bow is evaluated, until the person     17     that arrow can, whether by mistake, by intent, by
18      is cross-examined on what their claim is it's just         18     oversight, can then wind up in the intermediate
19      hearsay.                                                   19     position?
20   Q. When you have tested these bows you have not tested them   20             MR. SUTTON: Objection; form.
21      with an arrow that has been loaded in the intermediate     21   A. And it's consistent with what I put in my report. I
22      position; correct?                                         22     think that is highly improbable. Again, I spent 2 days
23   A. No, I've tested them in accordance with the instructions   23     attempting to do this and I think Ravin has spent much
24      and the intended use.                                      24     more time than that, ultimately was able to demonstrate
25   Q. I didn't ask you that. I asked you it is correct that      25     it but it's not something that's probable.



                                                                                      16 (Pages 58 to 61)
                  Golkow Litigation Services - 1-877-370-DEPS
                                       George M. Saunders, Jr.
                                                  Page 62                                                                   Page 64
 1   BY MR. MONACO:                                                 1      appropriate.
 2   Q. But it is something that happens and has happened?          2            MR. MONACO: Mr. Sutton asked Dr. Batzer about
 3   A. Ravin has demonstrated it twice that I'm aware of. I've     3      the Cordy case in the deposition in this case.
 4     demonstrated it once via simulation. I don't think you       4   A. If Dr. Batzer elected to answer those questions that's
 5     can get there.                                               5      his prerogative.
 6   Q. So, for example, in regards to Mr. Cordy, you don't         6   BY MR. MONACO:
 7     think that his crossbow was originally loaded with an        7   Q. He's a stand-up guy.
 8     arrow in the intermediate position?                          8   A. I wouldn't go that far. He's a nice guy and I have no
 9   A. I'm not here to discuss the Cordy case. I'm not             9      problem with him personally.
10     prepared. I did give a deposition a few weeks ago and       10   BY MR. MONACO:
11     whatever was said there was said there. I am here to        11   Q. When a Ravin crossbow was loaded with an arrow that goes
12     talk about Miles.                                           12      into the intermediate position how is it then that a
13   Q. I would just ask you to answer the question.               13      re -- that a discharge can occur during a re-nocking
14            MR. SUTTON: He's not being offered here to           14      without a simultaneous pulling of the trigger occur?
15     testify in other cases.                                     15            MR. SUTTON: Objection to form.
16            MR. MONACO: It doesn't matter.                       16   A. Because the user has not put the bow back on to safe
17            MR. SUTTON: I think it does matter and he's          17      which would prevent the clasp from releasing, and in
18     not prepared to offer to -- to answer questions on other    18      that situation when they put the arrow back in the sear
19     cases. He's not here for it, it's not part of the           19      is resting against the ADF, and when the arrow is
20     notice, and we would have objected to it if it was.         20      further nocked it moves the ADF out of the way and
21     He's not here to answer questions on other cases and        21      allows the bow to release.
22     you're not here to do discovery on other cases. Those       22   BY MR. MONACO:
23     attorneys can ask their own questions.                      23   Q. How does the clasp move out of the way during the
24            MR. MONACO: But these cases all relate.              24      re-nocking?
25     They're all Ravin misfire cases. I don't see how you        25            MR. SUTTON: You mean the ADF?


                                                  Page 63                                                                   Page 65
 1     can slice and dice one from the other.                       1            MR. MONACO: No, the clasp.
 2            MR. SUTTON: They are not all related. In              2   A. The bow string is pulling on the clasp.
 3     fact, his report -- and if you ask him his opinion is        3   BY MR. MONACO:
 4     that this one is completely different than all the other     4   Q. Correct.
 5     ones.                                                        5   A. And when the ADF is moved out of the way in the
 6            MR. MONACO: That's his opinion, that's not my         6     situation you've asked about the sear then can continue
 7     opinion. They both occurred --                               7     to rotate and allows then the clasp to release the bow
 8            MR. SUTTON: That was your own expert's                8     string.
 9     opinion.                                                     9   Q. During the re-nocking process?
10            MR. MONACO: They both occurred during the            10   A. When the user hasn't put the bow back on safe the sear
11     re-nocking of an arrow, or they all occurred -- or most     11     is being supported by the ADF.
12     of them occurred while re-nocking an arrow. That's a        12   Q. And the re-nocking then moves the ADF?
13     similarity.                                                 13   A. Correct.
14            MR. SUTTON: It's not a similarity.                   14   Q. And then that allows the sear to move?
15   BY MR. MONACO:                                                15   A. Yes.
16   Q. So it's your position that Mr. Cordy did not load his      16   Q. And that allows the clasp to move?
17     arrow in the intermediate position?                         17   A. Yes.
18   A. Again, I'm not here to discuss the Cordy case and I've     18   Q. And then there's a discharge?
19     already been asked these questions and given those          19   A. Yes.
20     answers. The transcript as far as I know is publicly        20   Q. And why can't that process occur without the original
21     available and you're welcome to go get it.                  21     trigger pull?
22            MR. SUTTON: I think he has already.                  22   A. Because the mechanism is, when fully engaged is stable
23   A. I mean, it's a matter of course through my entire career   23     and requires the trigger pull which is the only way the
24     I'm not going to answer questions in an active case that    24     user can access the sear. The trigger pull moves the
25     I'm not actually being deposed in. It's not                 25     sear. When the sear moves you can get into the



                                                                                          17 (Pages 62 to 65)
              Golkow Litigation Services - 1-877-370-DEPS
                                            George M. Saunders, Jr.
                                                          Page 66                                                             Page 68
 1      situation we've been discussing. But the sear in and of      1      roller is always fully engaged with the sear, period.
 2      itself has biased springs and the clasp has biased           2      There is no alternative configuration there. And as a
 3      springs. And when I say biased springs there are             3      result the only way that this bow is ever going to
 4      springs that move those components in specific               4      release is if the safety is off and the sear is caused
 5      directions and hold them in those positions until such       5      to rotate out of the way of the -- or out from
 6      time as I pull the trigger.                                  6      underneath of the sear roller.
 7   Q. But during re-nocking the ADF moves; correct?                7   Q. I understand. But my question is why do you need the
 8   A. Yes.                                                         8      initial trigger pull?
 9   Q. Okay. And for a discharge the ADF has to move into the       9   A. Because the mechanism is stable fully engaged and won't
10      lower sear cavity; correct?                                 10      go anywhere until you pull the trigger.
11   A. Correct. The ADF needs to be in a position where the        11   Q. When you pull the trigger the trigger pawl -- am I
12      sear cannot contact the ADF in order for the sear to        12      saying that right?
13      move.                                                       13   A. Yes.
14   Q. And during re-nocking of an arrow that pushes the ADF,      14             THE WITNESS: Pawl is P-A-W-L.
15      from left perspective that pushes it counterclockwise;      15   BY MR. MONACO:
16      correct?                                                    16   Q. -- pushes against the bottom of the sear; correct?
17   A. Correct.                                                    17   A. Correct.
18   Q. Okay. And when that is done during re-nocking the ADF       18   Q. And that puts a force where the sear is forced or has
19      can be pushed counterclockwise to the extent, and I'll      19      pressure in the clockwise direction; correct?
20      call it the tail just because I'm not an engineer,          20   A. The -- I'll give it -- you're right, but I'll give it to
21      enters into the lower cavity space of the sear?             21      you in engineering terms.
22   A. Yes, that's the design of the ADF. That's the function      22   Q. Sure.
23      that's supposed to occur as the nock is fully engaged       23   A. There's a force between the pawl and the sear.
24      onto the bow string.                                        24   Q. Okay.
25   Q. So why do you need the initial trigger pull in this         25   A. That force results in a moment on the sear that has a


                                                          Page 67                                                             Page 69
 1     sequence? What does the initial trigger pull do?              1      tendency to rotate it in a clockwise direction when
 2   A. It moves the sear. It overcomes the bias springs             2      viewed from the left side of the bow.
 3     associated with the sear. The thing to understand here        3   Q. Correct. So when you pull the trigger after an
 4     and the thing that Dr. Batzer completely dismisses and        4      intermediate loading of the arrow you're saying that the
 5     hasn't done any analysis on is that when this bow is          5      sear moves slightly clockwise?
 6     initially cocked prior to -- I'm sorry, when the trigger      6   A. Correct.
 7     mechanism is originally connected to the string --            7   Q. And how much does it move?
 8   Q. Right.                                                       8   A. It was a few degrees. It really depends on where the
 9   A. -- not cocked, not pulled back, not any of that sort of      9      ADF is positioned. There are instances where it doesn't
10     thing there are a series of springs in here that result      10      move at all and there are instances where it can move a
11     in stable condition where the sear is forced against the     11      few degrees.
12     sear roller and will always remain in full and complete      12   Q. And you're talking about during the computer model?
13     engagement there. And when you calculate all of that         13   A. Even without the computer modeling when you put all the
14     that result in force is about 2.6 pounds between those       14      parts together and look at the tolerances, that's the
15     two parts.                                                   15      answer.
16             Now, when I go to the fully cocked condition         16   Q. You have never been able to view this, meaning you
17     now putting in excess of 100 pounds on the bow string        17      haven't drilled holes, wide holes in the plate to this
18     that force jumps up to 6.9 pounds. So in the uncocked        18      triggering firing mechanism to see what's going on
19     position 40 percent of the force occurs from just the        19      inside; correct?
20     bias springs. And then when I cock the bow I only add        20   A. No, I don't need to do that. I basically have all of
21     another 60 percent.                                          21      the components in a digital environment and can look at
22             This condition, the uncocked condition, the          22      them basically in a much more convenient and meaningful
23     snapping on occurs when the user makes that connection       23      format in that environment than I could ever look at the
24     to the string. Total control is the bias of the              24      real part, the physical part.
25     springs. When the bias of the springs occurs the sear        25   Q. When the trigger is pulled what happens to it, meaning



                                                                                         18 (Pages 66 to 69)
                Golkow Litigation Services - 1-877-370-DEPS
                                           George M. Saunders, Jr.
                                                      Page 70                                                             Page 72
 1     does it stay in a pulled position or does it go back to      1     an intermediate placement of the arrow the force against
 2     its original position?                                       2     the sear by the pawl is this 2.6-pound you're talking
 3   A. It goes back to its original position. Well, when the       3     about; correct?
 4     bow is cocked and not discharged, it basically goes back     4   A. No.
 5     to its original position.                                    5   Q. Not the 2.6?
 6   Q. How about during a situation where you have the             6   A. It's less than that. The 2.6 ounces --
 7     intermediate loading of the arrow, so somebody pulls the     7   Q. Ounces, I apologize. Sorry.
 8     trigger, there's no discharge. What happens to the           8   A. 2.6 ounces is when everything is cocked and sitting in
 9     trigger then?                                                9     its normal rest position --
10   A. It's going to still rest against the bottom of the sear.   10   Q. Sure.
11   Q. And what causes that to happen? What force is against      11   A. -- ready for you to do whatever your next step is.
12     the trigger and the -- what is this horizontal bar          12     Because the sear moves a little bit this mechanism
13     called?                                                     13     rotates a little bit, this spring gets a little bit
14   A. I forget the proper term, but a linkage, maybe.            14     shorter, that force will go down in the intermediate
15   Q. Fair enough. So what keeps the trigger and the trigger     15     position.
16     linkage, the horizontal linkage from moving back to its     16   Q. Down to what?
17     resting position?                                           17   A. It's -- nobody has done any calculations on this except
18   A. There's a spring that connects the top of the trigger,     18     me so I did this one to be representative. If this
19     this orange piece being the trigger and the end of the      19     force gets shorter, it will reduce by some, you know,
20     linkage. There's a spring that basically goes right         20     fraction of an ounce, probably, but it's not -- I
21     there which will always force it to be in contact with      21     haven't done the math to that level.
22     the sear.                                                   22   Q. But you believe that that force is enough to have the
23             This spring via the trigger and the linkage         23     sear rotate away from the sear roller?
24     will always force the pawl to be in contact with the        24   A. No. When you go look at --
25     bottom of the sear.                                         25   Q. No, I'm incorrect, or no, that's what happened?


                                                      Page 71                                                             Page 73
 1   Q. So you're saying even when the trigger is at rest that      1   A. Let me just tell you what happens.
 2      the pawl is in contact with the sear?                       2   Q. Sure.
 3   A. Yes, and the contact force between those two components     3   A. This analysis of the result in force between these
 4      is 2.6 ounces, which is the analysis that we're looking     4      components being 6.9 pounds and these components being
 5      at right now.                                               5      the sear and the sear roller --
 6   Q. So what is the force against the sear by the trigger        6   Q. Right.
 7      pawl if the trigger is never pulled?                        7   A. -- this analysis actually includes the trigger force.
 8   A. 2.6 ounces.                                                 8      So this, this whole arrangement is stable by a matter of
 9   Q. And if the trigger is pulled it's the same?                 9      6.9 pounds, including that 2.6-ounce force from the
10   A. No, you would then apply force to the trigger with your    10      trigger pawl.
11      finger and whatever that force is would make its way       11   Q. But that force is the same when someone is re-nocking
12      through the mechanism. It's nominally a one to one.        12      the arrow when the ADF is in this position just below
13      So, in other words, if I apply a pound of force on the     13      the lower sear cavity?
14      trigger it would result in nominally a pound of force      14   A. I'm doing my best but I'm just not following your
15      between the -- an additional pound of force between the    15      question.
16      pawl and the sear.                                         16   Q. So the issue is whether the forces change because of a
17            THE WITNESS: And it occurs to me sear is             17      trigger pull with the ADF in this intermediate arrow
18      S-E-A-R-just for reference.                                18      position. That's what I'm focusing on.
19   BY MR. MONACO:                                                19              Do you understand that?
20   Q. But when there's an intermediate placing of the nock the   20   A. Yes. Every time you move one of these components you
21      ADF prevents that sear from rotating then; correct? And    21      have to go redo this series of calculations to come to a
22      that's why it doesn't discharge?                           22      conclusion as to what force it is that you're looking
23   A. Correct.                                                   23      for. And there are obviously an infinite number of
24   Q. Okay. So my question is: When the ADF is put into the      24      possibilities. I've done the math for a few of these in
25      position of just being below the sear cavity because of    25      here and, mind you, these are -- these will be called



                                                                                        19 (Pages 70 to 73)
               Golkow Litigation Services - 1-877-370-DEPS
                                       George M. Saunders, Jr.
                                                  Page 74                                                                  Page 76
 1     statics calculations in engineering.                         1   A. That's what we're going to do here.
 2   Q. Right.                                                      2   Q. You want to mark this.
 3   A. While I'm using these computer images to illustrate what    3   A. This is confidential information.
 4     it is I'm trying to do, this isn't the simulation that I     4            MR. SUTTON: This is confidential. We'll ask
 5     did. This is just straight up engineering. This is           5     the entire deposition be marked as confidential and
 6     something Dr. Batzer could have done to come to              6     subject to a protective order.
 7     conclusions on these things. So, yes, every time I move      7            MR. MONACO: That's fine with me.
 8     one of these components I have to go redo this complete      8         DEPOSITION SAUNDERS EXHIBIT 2
 9     series of calculations to come to the conclusion as to       9         Drawing
10     what those answers are.                                     10         WAS MARKED BY THE REPORTER
11             The series of calculations I've done is either      11         FOR IDENTIFICATION.
12     in the attaching the trigger mechanism to the string,       12   A. So looking at Exhibit 2, the first thing I'm going to do
13     which is this calculation, the cocking of the bow and       13     is draw in the location of the -- I call them bias
14     what are the forces between the pawl and the sear, or --    14     springs, B-I-A-S springs. It's called the sear spring
15   Q. I apologize.                                               15     which sits right here. There's another one that sits
16   A. --or when the bow is fully cocked.                         16     right there. There's another one on the ADF that sits
17   Q. Are these page numbers?                                    17     right there. There's one on the detent and there's one
18   A. No, these are my notes. These are basically the things     18     on the back of the safety.
19     that Dr. Batzer didn't know in his deposition and I went    19            These are all compression springs with a
20     and computed just to make sure somebody knew these          20     published free length. So when we look at the
21     things.                                                     21     engineering drawings, if I took that spring and laid it
22   Q. So you've done these after his deposition, or some of      22     on the table, there's a specification for how long that
23     them?                                                       23     spring should be.
24   A. I think these were done after his Cordy deposition and     24            When I then take that spring and put it in a
25     possibly before his Miles deposition.                       25     cavity that's shorter than that free length I now


                                                  Page 75                                                                  Page 77
 1   Q. Fair enough. And these drawings that you're referencing     1      compressed the spring and what it's going to try and do
 2     here, have you put those on the flash drive you're           2      is push against the two things it's reacting to and that
 3     providing to me?                                             3      force that is specified also in the drawing is spring
 4   A. Yes. They were provided in the Cordy deposition as          4      rate or a pounds per inch of deflection of the spring.
 5     well.                                                        5   BY MR. MONACO:
 6   Q. Are there page numbers or not?                              6   Q. Do we know or do you know the force that can be asserted
 7   A. No, they're my notes. It's a package of I don't know        7      by each of these springs?
 8     how many pages, there's an analysis, the file and            8   A. Yes.
 9     everything is called an analysis.                            9   Q. And you determined that how?
10   Q. I'm just asking because you're referencing pages during    10   A. It's -- the free length is the uncompressed length of
11     the deposition and when we read the deposition back         11      the spring, and then there's a spring rate associated
12     we'll have no idea what page you're referencing.            12      with that, a pounds per inch of deflection. So, in
13   A. No. I understand. All of this is referenced -- all of      13      other words, if I, just to use a real crude example not
14     these files, everything that I've printed here, this is     14      related to the case, if I took a spring that had a
15     a mere subset of my file. These are things I thought        15      1 pound per inch of deflection and I squeezed it down an
16     might be useful during our discussion. This file is         16      inch, it would be pushing back on my fingers with a
17     absolutely on the thumb drive.                              17      pound of force. Does that make sense?
18   Q. I understand.                                              18   Q. Yes.
19            So why is it a trigger pull necessary for a          19   A. And, so, we know the free length of these springs. We
20     discharge during re-nocking?                                20      also know the spring rate associated with these springs,
21   A. All right. I've answered this one before and I'm going     21      so, therefore, when we look at the mechanism at any
22     to go through it in a little more excruciating detail       22      state we then know the force associated with that
23     here. I'm not trying to offend you when I say this.         23      spring.
24   Q. No, not at all. I'm not an engineer. So if you help me     24             The analysis that we were looking at earlier
25     understand the process more then that's fine.               25      is called a sum of the moments. And, so --



                                                                                        20 (Pages 74 to 77)
              Golkow Litigation Services - 1-877-370-DEPS
                                      George M. Saunders, Jr.
                                                  Page 78                                                          Page 80
 1   Q. I apologize. Can we mark that page, too.                   1     captured. There are no forces acting on this mechanism
 2   A. Absolutely. You want the page or the packet?               2     other than the bias springs.
 3   Q. Just do the page. How many pages do you think you're       3            Exhibit 3 is a calculation showing the
 4     going to look at right now?                                 4     resultant force between the sear roller and the sear
 5   A. It depends on what questions are asked.                    5     ledge. And because it's a positive force it means that
 6   Q. No, for your answer right now.                             6     this is rotating these two parts together based on the
 7   A. Probably just these two.                                   7     manner in which I set the problem up.
 8   Q. So we need --                                              8            So what it says is that this mechanism, the
 9   A. Two more.                                                  9     calculation in Exhibit 3 shows that this mechanism is
10   Q. -- 3 and 4?                                               10     stable with the sear engaging on the sear roller and
11         DEPOSITION SAUNDERS EXHIBIT 3                          11     that's where it wants to stay for now and forever.
12         Page Labeled sear Roller to Sear Force                 12            When I add into that situation cocking of the
13         (Equilibrium after connecting to the string.)          13     crossbow, I now add a force. And I'm going to draw an
14         DEPOSITION SAUNDERS EXHIBIT 4                          14     arrow on Exhibit 4 showing the string force direction,
15         Page Labeled sear Roller to Ser Force                  15     although I think that's going to be relatively obvious.
16         (Equilibrium after cocking.)                           16     A force that's nominally 100 pounds or slightly in
17         WERE MARKED BY THE REPORTER                            17     excess of 100 pounds, the string is trying to push its
18         FOR IDENTIFICATION.                                    18     way out of the collapse, if you will.
19   A. Okay. So what I tried to highlight on Exhibit 2 is the    19            The other force that's present is the force we
20     location of the springs.                                   20     talked about earlier between the pawl and the sear. The
21   BY MR. MONACO:                                               21     calculations on Exhibit 4 are just a repeat of the
22   Q. Right.                                                    22     calculations from Exhibit 3 except now accounting for
23   A. What we talked about is the concept if I compress those   23     the forces associated with the string and the pawl.
24     springs they're going to try to spring back. When          24     Again, it results in being a positive number. It's now
25     they're pushing on the part they're pushing on the part    25     6.9 pounds as opposed to 2.6 pounds which means it's


                                                  Page 79                                                          Page 81
 1     in a given direction. So what I'm going to do is then       1     even more stable.
 2     draw -- I'm going to put Xs on the pivot points. Those      2            So when I cock the crossbow I don't pull the
 3     three parts pivot on their respective Xs and what I'm       3     trigger. What this analysis shows is that for now and
 4     also going to draw is a circular arrow with an              4     forever the sear roller is going to remain engaged in
 5     arrowhead. That is the direction that that spring is        5     the sear and unless I pull the trigger to intentionally
 6     trying to push that part.                                   6     rotate the sear clockwise this bow is never going to
 7             And just so that becomes a little more clear        7     discharge.
 8     on the record, the spring associated with the clasp is      8   Q. So how does it discharge during the re-nocking when
 9     trying to move it in the clockwise direction when viewed    9     there's not a simultaneous pulling of the trigger?
10     from the left of the bow. The spring associated with       10   A. Because the trigger pull has already occurred.
11     the sear is attempting to move it in a counterclockwise    11   Q. And what did that do?
12     direction. The spring associated with the ADF lever is     12   A. That rotated the sear, brought it into contact with the
13     attempting to move it in a clockwise direction.            13     ADF and now the sear is being supported by the ADF.
14             So, when you look at the situation where the       14   Q. So when the re-nocking occurs if you're looking at
15     trigger mechanism has been clipped onto the string what    15     Exhibit 4, that will rotate the ADF counterclockwise;
16     happens is the string moves to the back of the cavity      16     correct?
17     that's in the clasp and then tends to rotate the clasp     17   A. Yes.
18     in the counterclockwise direction. What that does is       18   Q. And then the tail end as I will call it as a layperson
19     move the sear roller from the lower cavity of the sear     19     then goes up into this lower sear cavity; correct?
20     around the nose at the sear ledge and then back into the   20   A. Correct.
21     cavity of the sear. So it sits here when it's uncocked     21   Q. And during that process there's force from the clasp;
22     and the clasp is in the open position and it rotates up.   22     correct?
23             Once that's all said and done, in other words      23   A. There's always a force being applied by the bow string
24     I've pushed the string on the back of the clasp,           24     to the clasp in the uncocked -- or in the cocked
25     everything is rotated in position, the string is now       25     condition.



                                                                                    21 (Pages 78 to 81)
              Golkow Litigation Services - 1-877-370-DEPS
                                       George M. Saunders, Jr.
                                                  Page 82                                                                 Page 84
 1   Q. Does the bow string force against the clasp put force in    1     Until I get the ADF spring to its free length it will
 2     a clockwise direction?                                       2     always be forced to rotate around.
 3   A. Yes, although it's from a moment perspective and for        3   Q. Right.
 4     that matter a force perspective it's actually a mere         4   A. It will either rest in one of two positions. It will
 5     fraction of the actual bow string force, because the --      5     either rest against the stop for the ADF which -- I'll
 6     I'll just put another sketch on here because it will         6     put a blue X in the middle of that. I'll put a blue X
 7     make sense. I'm doing a set of parallel lines on             7     in the middle of what I will call the ADF stop on
 8     Exhibit 4 to show -- to support the next answer I'm          8     Exhibit 2. If that ADF contacts that it will stop
 9     going to give.                                               9     rotating or the serrated edges will catch on the corner
10             From an engineering perspective what's              10     of the sear mechanism and it will always be in contact
11     happening is the bow string is applying a force to the      11     with the sear.
12     clasp. What we really care about is how is it trying to     12   Q. So it could be -- I apologize. The X is called what
13     rotate the clasp.                                           13     below the ADF?
14   Q. Correct.                                                   14   A. I would call it -- the function that it's serving is the
15   A. As an engineer I would describe that as a moment, and      15     stop, the rotation stop.
16     the distance that force is applied off of the center of     16   Q. So it's you're position the ADF could be touching the
17     rotation is called the moment arm. So it's force times      17     stop and the sear at the same time?
18     the distance. The force is quite large relative to the      18   A. Possibly. I haven't gone and looked at its full range
19     other forces.                                               19     of motion. The things that are controlling this action
20   Q. Sure. Because the bow string is pulled all the way         20     are the free length of the ADF spring and when does that
21     back?                                                       21     free length occur relative to when the ADF contacts the
22   A. The distance is extremely small. So when I multiple        22     stop, and then in terms of how it will always basically
23     those two together I'm going to get an extremely small      23     be close to or in intimate contact with the sear.
24     moment relative to what you might expect from the           24   Q. But if it's not in contact with the sear, correct, that
25     magnitude of the force.                                     25     is -- let me back up.


                                                  Page 83                                                                 Page 85
 1            And in that situation what the calculation on         1             So how is it not in contact with the sear if
 2     Exhibit 4 shows is that the forces associated with the       2      the trigger pawl is putting force against the sear?
 3     two bias springs that matter, the one on the sear and        3   A. Because when you look at the -- let me go back to -- so
 4     the one on the clasp, actually generate more of a moment     4      I'm back to Exhibit 4. And I'm going to put a circular
 5     than the force from the bow string, and as a result it's     5      arrow with an arrowhead on it showing you the resultant
 6     always stable with the sear resting, or the sear roller      6      moment when this is all in static equilibrium.
 7     resting on the sear ledge and in the back wall of the        7             So basically when all these parts are here
 8     sear.                                                        8      doing what they do including the bow string force,
 9   Q. And this is with the ADF in the position after being        9      including the bias springs associated with the sear and
10     moved by the intermediate placement of the arrow?           10      the clasp and including the force associated with the
11   A. No. This -- the thing you got to realize is that the       11      pawl to sear contact, the resultant moment is tending to
12     ADF is biased such that it's always in contact with the     12      move the sear in a counterclockwise direction, which
13     face of the sear at this location. In other words, if       13      basically will always mean that the sear remains engaged
14     we go back to Exhibit 2, I pointed out that there's a       14      with the sear roller. And as we discussed earlier,
15     spring in here. It's always going to be forcing the ADF     15      40 percent of that force or that moment is coming from
16     lever to rotate in the clockwise direction when viewed      16      the bias springs, and the other 60 percent of that force
17     from the left. And as a result it always makes contact      17      is coming from the bow string.
18     at the face of the sear where you called it the tail of     18   Q. It's your position that that is not enough force to
19     the ADF.                                                    19      allow a discharge during re-nocking unless the sear had
20            You're missing springs in the picture you've         20      previously been moved by the trigger pull?
21     got.                                                        21   A. This analysis is what the mechanism looks like when you
22   Q. Sure. So it's your position that the ADF is always in      22      either connect the trigger mechanism to the string or
23     contact with the bottom of the sear?                        23      you cock the crossbow.
24   A. Until you get, until you get the -- couple things.         24   Q. Right.
25     There's three different things that come into play here.    25   A. This force balance is not associated with the ADF and I



                                                                                       22 (Pages 82 to 85)
              Golkow Litigation Services - 1-877-370-DEPS
                                          George M. Saunders, Jr.
                                                       Page 86                                                      Page 88
 1     think where you may be getting tripped up is the ADF         1   A. -- your client says that he connects the trigger
 2     doesn't move until an arrow is installed.                    2     mechanism to the bow string. That's the analysis that
 3   Q. Correct.                                                    3     we see in Exhibit 3.
 4   A. This analysis has nothing -- we haven't gotten to that      4   Q. Okay. Meaning he's in the process of cocking?
 5     step. I can go do that analysis if you want, or for          5   A. No.
 6     that matter Batzer could do it and should have done it       6   Q. No?
 7     if he wants to express it as an opinion, but these           7   A. I'm going to add one more arrow to Exhibit 3 just to
 8     analyses talks about the stability of the mechanism          8     emphasize the point and then I'll finish my answer to
 9     prior any to trigger pull and prior to any insertion of      9     the question.
10     the arrow.                                                  10   Q. Sure.
11   Q. So you haven't done the calculations regarding forces      11   A. If you look at Exhibit 3, Exhibit 3 addresses the first
12     once an arrow is loaded?                                    12     step in what your client testified that he did, and that
13   A. No. I could very easily go do those calculations. They     13     is that he released the trigger mechanism ratchet, he
14     aren't necessary for my analysis or opinions but            14     pushed it down and just simply clicked it onto the bow
15     absolutely I could give you an answer to those              15     string. This is prior to any cocking, prior to
16     questions.                                                  16     insertion of any arrow.
17   Q. And it's also correct that you haven't done this type of   17   Q. You're talking about when the bow string is in the rest
18     analysis when an arrow is placed in the intermediate        18     position?
19     position?                                                   19   A. Correct. The analysis shown in Exhibit 3 and
20   A. Correct, because I don't think that happened in this       20     specifically the arrow, the circular arrow with an
21     case based on your client's testimony, so there's no        21     arrowhead on it that I've drawn is the resultant moment
22     motivation for me to go and do that analysis. This          22     as a result of the bias springs will always tend to
23     analysis shows that the trigger mechanism is stable in a    23     rotate the, not always tend, it will always rotate the
24     condition when the sear is fully engaged with the sear      24     sear in the counterclockwise direction resting against
25     roller.                                                     25     the sear roller. That's what these two springs will do.


                                                       Page 87                                                      Page 89
 1   Q. So you don't think Mr. Miles loaded his arrow in an         1   Q. Okay.
 2      intermediate position?                                      2   A. Then your client says I cocked the crossbow, meaning
 3   A. If we take his testimony being the only evidence we have    3     that I put the handle in and I cranked it back until
 4      in this case as to what Mr. Miles did, the calculations     4     it's all the way in the fully cocked position.
 5      that I've presented to you and the discussion we've had     5   Q. Correct.
 6      with regard to Exhibits 2, 3 and 4 say he can't get it      6   A. And the thing that we need to note here is that when
 7      in an intermediate position. It's not necessarily my        7     Exhibit 3 doesn't -- was -- when your client clicked
 8      position, this is what the engineering mechanics shows      8     this on by default this safety will be rotated over and
 9      and says. So it's not an opinion, it's the analysis.        9     in contact. So this, this illustration needs to be
10   Q. I lost you right there because if other people can put     10     updated because as part of this cocking process that
11      the arrow in an intermediate position why couldn't         11     safety goes into the safe position. Let me say it a
12      Mr. Miles put it in an intermediate position?              12     different way.
13   A. Because the definition of the intermediate position        13              As part of the attachment process of
14      requires someone to pull a trigger. If the sear doesn't    14     connecting the trigger mechanism to the string it will
15      move as a result of a trigger pull that condition will     15     set the safety into the safe position. Same exists
16      never exist.                                               16     here.
17   Q. Okay. So you're saying that the arrow is not in the        17   Q. I understand.
18      intermediate position before the trigger is pulled?        18   A. So then the next step is your client says I cocked the
19   A. I don't think so.                                          19     crossbow by cranking it back. That's the analysis
20   Q. I thought that's what you just said?                       20     that's done in Fig. 4 -- or Exhibit 4. And, again, it
21   A. Although I didn't follow your question, so --              21     shows that when you look at all of the forces on the
22   Q. Let me ask it again.                                       22     various components in here the sear will always have a
23   A. Let me just tell you what I'm saying as opposed to ....    23     counterclockwise moment forcing it into engagement
24            In your client's situation --                        24     between the sear and sear roller. Then your client says
25   Q. Right.                                                     25     I attempt to move it from safe to fire, it won't move,



                                                                                     23 (Pages 86 to 89)
               Golkow Litigation Services - 1-877-370-DEPS
                                         George M. Saunders, Jr.
                                                      Page 90                                                        Page 92
 1      it stays in safe.                                           1   A. But it doesn't make any difference.
 2   Q. Well, he loaded the arrow first?                            2   Q. I didn't ask you that. You're talking about the result.
 3   A. Agreed. He loads the arrow which would rotate the ADF       3     I'm saying he could have loaded his arrow in the
 4      here. But, again, that's got nothing to do with moving      4     intermediate position?
 5      the sear. The sear won't move just because the ADF is       5   A. Right, but unless he pulls the trigger of it's no
 6      moved because of this moment. Okay? This static             6     consequence.
 7      analysis says the sear roller always will remain in         7   Q. I wasn't asking you that. I was just asking you that he
 8      contact. So fully inserting the arrow and moving the        8     could load the arrow in the intermediate position, and
 9      ADF out of the way such as in the cavity has nothing to     9     he could have; correct?
10      do with movement of the sear with the clasp.               10   A. It's within the range of possibilities although I think
11             Then your client says I attempt to move it to       11     it's highly improbable based upon the force balance that
12      fire, the safety won't move. So then I unnock the arrow    12     exists between the snap action of the nock onto the bow
13      and I re-nock the arrow. Again, the only action that       13     string.
14      unnocking and re-nocking the arrow is going to have is     14   Q. I understand your position. I just wasn't, I wasn't
15      to rotate the ADF lever. But at that point without a       15     asking that.
16      trigger pull there is no -- the movement of the ADF        16             So let's talk about Mr. Miles' arrows.
17      doesn't have any meaningful interaction on the sear.       17             Do you have a copy of your report?
18      And, in fact -- one more sketch I think might clear this   18   A. I do.
19      up for you.                                                19   Q. Thank you. Turn to page 15.
20             So what I'm doing is putting another sketch on      20   A. Okay.
21      top of Fig. 2. If we can imagine a little rectangular      21   Q. I apologize.
22      piece that I've drawn on there is the nominal position     22             MR. MONACO: Go off the record for a second.
23      of the ADF when the arrow is fully installed, a gap then   23             (An off the record discussion was held)
24      develops between the tip of the ADF and the sear because   24             MR. MONACO: Let's go back on the record.
25      the sear doesn't move when the ADF moves absent a          25   BY MR. MONACO:


                                                      Page 91                                                        Page 93
 1     trigger pull.                                                1   Q. Page 19 of your report. You have a photograph of the
 2            So what this analysis says, again, sear and           2     arrows that were provided when you inspected Mr. Miles'
 3     sear roller are always in engagement unless there's a        3     crossbow; correct?
 4     trigger pull. Your client never pulled the trigger. As       4   A. Yes. It appears it's Fig. 12 in my report.
 5     a result the sear is never bearing on the ADF, and if        5   Q. And there are --
 6     the sear is never bearing on the ADF I can move the          6   A. It's Fig. 6 in my report of 12 arrows.
 7     arrow in and out all day long and it will never              7   Q. You really throw me.
 8     discharge. The only thing that's going to happen is the      8   A. I'm doing my best.
 9     ADF lever is going to rock in accordance with the            9   Q. I got the wrong pages, the wrong figures. That's all
10     position of the nock.                                       10     right.
11   Q. But my question was how do you rule out that his arrow     11            So there are 12 arrows; correct?
12     was placed in the intermediate position because he could    12   A. Yes.
13     have -- I see. Meaning he loads the arrow and he could      13   Q. Let me ask you this. When Mr. Miles received these
14     load it short like the other people did; correct? And       14     arrows, were the white nocks already in place?
15     that would move the ADF just partially; correct?            15   A. I can't speak to his interaction, but whenever I've
16   A. Agreed.                                                    16     purchased these they've always come as fully assembled
17   Q. So my question was: Mr. Miles could have loaded his        17     assemblies, nocks, arrows, all as one unit.
18     arrow in the intermediate position?                         18   Q. And it would be fair to say, though, the tips aren't in
19   A. Yes.                                                       19     place when you get the arrows?
20            MR. SUTTON: Objection to form.                       20   A. Correct. As in the field points the broad heads are
21   BY MR. MONACO:                                                21     always going to be a separate purchase and they are user
22   Q. I thought you said no before?                              22     installed.
23   A. Yeah, he could have loaded it there but he never pulled    23   Q. Okay. Fair enough.
24     the trigger.                                                24            Turn to page 20. You reference photographs on
25   Q. I didn't ask you that.                                     25     page 21, Figs. 8 and 9. Do you say that?



                                                                                     24 (Pages 90 to 93)
               Golkow Litigation Services - 1-877-370-DEPS
                                      George M. Saunders, Jr.
                                                 Page 94                                                                Page 96
 1   A. Yes.                                                       1   A. Oh, absolutely.
 2   Q. So you indicate that this type of damage -- I'm sorry,     2   Q. So, looking at Exhibit 5, is that a crossbow target?
 3     I'm on the top of page 20. Sorry about that.                3   A. I did not do any research on this specific one but
 4            You indicate that this type of damage occurs         4     basically when you look at it Muzzy is a brand name --
 5     when a user uses improper targets not designed for use      5     M-U-Z-Z-Y -- and this one is the Bow Hunter -- the
 6     with crossbows which allows the arrows to bury deeply       6     bottom part is illegible.
 7     into the target making it difficult to remove; correct?     7            So, again, without doing research on it, Muzzy
 8   A. Yes.                                                       8     is a vertical bow brand name or a compound bow brand
 9   Q. Do you know what type of targets Mr. Miles was using?      9     name. This is more likely than not intended for
10   A. He described one as a block target which is meaningful    10     compound bows and not crossbows, although I didn't do
11     to me but not necessarily to you. And he described the     11     that research specifically.
12     other one as a 3-dimensional target, it looks like a       12   Q. But in your report you state that he was using improper
13     deer to you and me and it's got a soft spot, if you        13     targets.
14     will. That's the actual target area.                       14   A. No, the statement that I made in here is that this type
15        DEPOSITION SAUNDERS EXHIBIT 5                           15     of damage occurs when a user uses an improper target
16        Crossbow target                                         16     because it allows the arrow to bury too deeply. So I
17        DEPOSITION SAUNDERS EXHIBIT 6                           17     didn't specifically say he was using them. I'm just
18        Deer target                                             18     saying this type of damage we see is the result of that.
19        WERE MARKED BY THE REPORTER                             19   Q. Can it be the result of anything else?
20        FOR IDENTIFICATION.                                     20   A. No. My experience when you need to put pliers in the
21   BY MR. MONACO:                                               21     back of an arrow to get it out of a target it's because
22   Q. Mr. Saunders, I've placed two photographs in front of     22     it's sunk in so deeply that you're typically up to the
23     you as Exhibit 5 and Exhibit 6.                            23     veins or maybe even buried the veins and that's because
24   A. Yes.                                                      24     the target is not properly matched with the thing you're
25   Q. Have you seen these photographs before?                   25     shooting at the target.


                                                 Page 95                                                                Page 97
 1   A. I think so. I think they may have been part of the         1   Q. But you haven't done any research regarding the targets
 2     discovery that you all produced in this case.               2      that Mr. Miles was using; correct?
 3   Q. During Mr. Miles' deposition he indicated that he was      3   A. I haven't looked up the specific Muzzy brand name target
 4     setting his scope; correct?                                 4      that we're looking at here. I'm not aware of any 3-D
 5   A. He was sighting the bow ring, yes.                         5      buck targets that are specifically rated for crossbows
 6   Q. I'm sorry. I apologize. He was setting his scope.          6      as we sit here today, and I do have considerable
 7            And he indicated that he was doing that              7      experience with vertical bows and crossbows and
 8     according to the instructions in the manual; correct?       8      appropriate targets for those two devices.
 9   A. Yes, but I think his procedure actually differed from      9   Q. I understand.
10     what was in the manual but not in any meaningful way.      10            Do you know what target these three arrows
11   Q. So basically he sets his scope with the targets at        11      were buried in?
12     different distances away from himself; correct?            12   A. His testimony is that he had shot, and I don't remember
13   A. Yeah. The way the system is designed is that if you get   13      the specific yardages during his deposition, but he had
14     a sighting at one yardage, there's a -- when you look      14      shot at a shorter distance, by memory 20 yards but the
15     through the bow there's various features called a          15      record is what it is. I think he moved on to 30 and
16     reticle -- R-E-T-I-C-L-E, I think. In short when you       16      then he was at 60 and he had done three to four shots at
17     look through there, you'll see a series of dots.           17      each of those distances and was shooting at the 60-yard
18   Q. Right.                                                    18      target when his incident occurred.
19   A. And those dots have a number next to them and that        19   Q. But my question was: Do you know what target these
20     number corresponds to yardage. The theory goes if I get    20      three arrows shown in Fig. 8 were buried in that there
21     it sighted in at 20 yards and there's a speed setting on   21      was a need to remove them with a pliers-type tool?
22     the scope that is matched to the speed of the bow a        22   A. Based on his testimony he only used -- his testimony is
23     sighting at 20 yards I should be spot on it, 30, 40, 50,   23      he only used three to four arrows and all of the arrows
24     whatever other yardage I look at.                          24      presented to us there were four that were used, he fired
25   Q. But people like to double-check?                          25      them in total ten times. So I have four arrows that



                                                                                      25 (Pages 94 to 97)
              Golkow Litigation Services - 1-877-370-DEPS
                                            George M. Saunders, Jr.
                                                     Page 98                                                       Page 100
 1     were fired ten times into three different targets, so in     1     nock completely above the bow string?
 2     theory all four of those arrows were at each of these        2             MR. SUTTON: Objection to form.
 3     targets at some point.                                       3   A. I'd have to take a look at that. I don't know the
 4   Q. You don't know that because one arrow could have been       4     answer sitting here.
 5     used eight times?                                            5   BY MR. MONACO:
 6   A. That's not his testimony. His testimony is I shot in        6   Q. Is it possible to get the nock completely below the bow
 7     groups of four, I moved from one yardage to the next, so     7     string?
 8     the theory being I shoot four at the deer -- and we're       8   A. That I wouldn't expect to be possible, but, again, it's
 9     looking at Exhibit 6 when I give this answer -- I shoot      9     not something I've specifically looked at.
10     four at the dear, I retrieve my arrows, I shoot four at     10   Q. Now, if the -- I apologize. Looking at Fig. 8 --
11     the next target and I retrieve my arrows. And then I        11   A. And just, and just to be clear --
12     shoot four at the longer distance target in the             12   Q. Sure.
13     background and I retrieve my arrows. That was the           13   A. -- if you do manage to get the bow -- the nock above or
14     process he testified to.                                    14     below the bow string and you manage to pull the trigger
15   Q. Do you know who -- I apologize.                            15     and managed to get the thing to discharge, it's going to
16            In Fig. 8 do you know whether those grip marks       16     be a dry fire and you're going to be looking at a heap
17     occurred before or after Mr. Miles' injury?                 17     of parts.
18   A. They were presented as evidence in this case. He says      18   Q. So it's your opinion based on what you just said that
19     he used four arrows. I see grip marks on four arrows.       19     when Mr. Miles' crossbow fired that the arrow couldn't
20     So it is my assumption based on all of the physical         20     have been completely above or below the bow string?
21     evidence and the testimony that exists that these were      21   A. Based on the condition of the 12 arrows that were
22     created before his accident.                                22     presented none were missing fletchings, and if you
23   Q. How do you know that? They could have been --              23     manage to get it in there and then manage to get the bow
24   A. Did you all produce random arrows for any particular       24     to discharge, the bow string is going to strip off at
25     reason or did you give me evidence in the case? That's      25     least one of the fletchings.


                                                     Page 99                                                       Page 101
 1      how I know.                                                 1   Q. Okay. Fair enough.
 2   Q. How do you know that one of these arrows with the grip      2            Looking at Fig. 8 you have the white nocks;
 3      marks was an arrow that was being used during his           3     correct?
 4      incident?                                                   4   A. Yes.
 5   A. Because everything is consistent. He owns 12 arrows.        5   Q. And then just to the right of that there's brass?
 6   Q. Right.                                                      6   A. I think it's aluminum.
 7   A. Twelve arrows were presented for inspection --              7   Q. Fair enough.
 8   Q. Right.                                                      8   A. But the one on the other end is brass.
 9   A. -- at the inspection. His testimony is I used three to      9   Q. It's some type of metal that the nocks are screwed into;
10      four arrows typically and when I look at his set of four   10     correct?
11      arrows -- of 12 arrows four of them were used. So it is    11   A. I don't think so. It's a snap action. What you got is
12      consistent with his evidence. Unless you all are           12     a composite shaft, the black material, if you will, in
13      producing random unrelated evidence he used four arrows    13     Fig. 8 and then there's a gold or a silver color
14      and there were four used arrows in his set of 12 arrows.   14     material, it's an aluminum insert that goes inside of
15   Q. But is there only grip marks on three of the arrows?       15     the shaft and you got the white nock which connects to
16   A. Four, I think.                                             16     the aluminum component.
17   Q. Fig. 8 shows three?                                        17   Q. Do you believe that during any of the shots that
18   A. Those are just representative of the typical arrow         18     Mr. Miles took that day that -- before the cocking of
19      damage. I didn't take pictures of each one. I have         19     the crossbow that was incidental to his incident, do you
20      pictures of each one but I didn't present each one.        20     believe that any of these aluminum pieces could reach
21   Q. So you believe that there are grip marks on four arrows?   21     the bow string?
22   A. I can go back and review my photographs but, yes, I        22   A. No, I don't think the aluminum piece could ever reach
23      thought they were all consistent.                          23     the bow string, but I think the back end of the
24   Q. When someone is attempting to load an arrow after the      24     composite shaft could.
25      crossbow has been cocked back is it possible to get the    25   Q. Go ahead.



                                                                                   26 (Pages 98 to 101)
               Golkow Litigation Services - 1-877-370-DEPS
                                           George M. Saunders, Jr.
                                                      Page 102                                                             Page 104
 1   A. You don't have the benefit of seeing this photograph in     1   Q. So you think that occurred before the discharge?
 2      color with the one you brought with you.                    2   A. I think if we had the bow string what we would have seen
 3   Q. Correct.                                                    3      is progressive damage to that bow string, not just a one
 4   A. But if you look at the top image of Fig. 8 from my          4      time event, and that the happening of his event was the
 5      report there's a split in the composite shaft that runs     5      final straw that broke the camel's back, so to speak.
 6      not quite to the fletching but well up in direction, and    6   Q. So you think 11 shots that that bow string sliced in
 7      what you can also see is that the aluminum insert is        7      half from the force of him loading the arrows?
 8      actually partially pushed into the back of the shaft.       8   A. No. I think that 11 shots with badly damaged arrows
 9   Q. Okay.                                                       9      were progressively damaging the bow string and the most
10   A. Whereas when you look at the lower two images in Fig. 8    10      likely with, again, the physical evidence that remains
11      or for that matter the Fig. 9 you can see that that        11      some of it has been discarded, that's the scenario that
12      insert is not pushed up into the shaft. In fact,           12      I think is most likely in his particular circumstance.
13      there's a ledge, if you will, in the back of the insert    13   Q. But that top arrow in Fig. 8 is the only one where the
14      that's bearing on the back of the shaft.                   14      aluminum was pushed into the shaft?
15                So the top image of Fig. 8 absolutely shows      15   A. Correct. The rest are badly damaged, they have cracks
16      that the aluminum has been pushed up inside the shaft,     16      in that area, but the one in the top of Fig. 8 is the
17      and given the actions that can take place during a         17      only one that's been forced up inside.
18      firing of a crossbow you can sink this further in during   18   Q. So that means all the other arrows couldn't have touched
19      the acceleration phase of the shot, and at the end of      19      the bow string except for the nock?
20      the shot when I'm now attempting to extract the bow        20   A. Based on the physical evidence that exists now, yes,
21      string at the end of the acceleration of the arrow, I'm    21      that is true, although they're all remarkably damaged
22      going to apply force in the opposite direction and have    22      and they're well on their way to exhibit this
23      a tendency to pull it back out.                            23      phenomenon.
24   Q. So you think that top arrow was the one that was in the    24   Q. So you think that the one arrow, which by your testimony
25      crossbow during his incident?                              25      regarding Mr. Miles' testimony, which at the most could


                                                      Page 103                                                             Page 105
 1   A. More likely than not, yes, but I can't say that             1     have been shot three times -- correct?
 2      definitively.                                               2   A. Based on his testimony 10 shots, four arrows, so it's 2.
 3   Q. So you think that the split to that shaft occurred          3     whatever times.
 4      during the incident discharge?                              4   Q. Okay. So you think during that 2. whatever times that
 5   A. From a physics and mechanical engineering standpoint it     5     that arrow with the split shaft sliced the bow string?
 6      makes the most sense with all the physical evidence that    6   A. I think that is a possibility in this case. And, again,
 7      is presented, yes.                                          7     if the bow string had been retained we would have the
 8   Q. Is it your opinion that the bow string sliced before the    8     physical evidence to completely come to closure on that,
 9      discharge?                                                  9     but it hasn't been so we can't.
10   A. We don't have the string to look at so we can't make an    10   Q. Can you say within a reasonable degree of engineering
11      assessment of that. The string was not retained. But       11     certainty that the bow string was sliced by that arrow
12      with all of the physical evidence that does remain, that   12     at the top of Fig. 8?
13      is a distinct possibility, that the string was being       13            MR. SUTTON: Objection; form.
14      progressively damaged by an arrow in the condition that    14   A. I can say with the evidence that remains that is a
15      we see at the top of Fig. 8 and it just happens to be      15     distinct possibility. I can't say with absolute
16      that at the moment of his incident is when it finally      16     certainty because the evidence wasn't retained, it was
17      let go.                                                    17     disposed of.
18   Q. But if the aluminum pieces can't touch the bow string      18   BY MR. MONACO:
19      how does that grip damage damage the bow string?           19   Q. I didn't ask you for absolute certainty. I said can you
20   A. The back end of the arrow shaft can contact the string.    20     say within a reasonable degree of engineering certainty.
21      In other words, as I see in the top image of Fig. 8 the    21   A. Based on my understanding about how all this hardware
22      nock and the aluminum piece have been forced inside of     22     works that is a scenario that makes most sense and I
23      the shaft and, so, when I force it inside now the back     23     think it's greater than a 51 percent opinion that that's
24      edge of the actual composite shaft can come back and       24     what happened in this case. But because the evidence
25      touch the bow string.                                      25     was disposed of I can't say anything more than that.



                                                                                  27 (Pages 102 to 105)
                  Golkow Litigation Services - 1-877-370-DEPS
                                      George M. Saunders, Jr.
                                               Page 106                                                                 Page 108
 1   Q. Okay. Let me ask you this. I apologize. So you think       1             So you're saying there's at least a 51 percent
 2     that the -- that there's a -- strike that.                  2      possibility that that bow string is sliced in half and
 3            You think there's a possibility that the bow         3      when that half -- when that discharge happens that that
 4     string sliced before the discharge?                         4      trigger mechanism assembly does not -- strike that.
 5   A. I think the ultimate separation of the bow string is       5   A. You're almost there, by the way.
 6     more likely than not what happened in this case, and        6   Q. The trigger assembly wouldn't move anyway in a regular
 7     that that damage to the bow string that resulted in that    7      discharge if it still sits at the back of the crossbow;
 8     separation was progressive in nature. And if the            8      correct?
 9     evidence still existed I could point you to the             9   A. The internal -- in a normal discharge of this bow the
10     mechanisms that would make that happen.                    10      sear moves out of the way, the clasp rotates. What I'm
11   Q. But my question was: Your opinion is that there's at      11      saying is none of that occurred. The string that was
12     least a 51 percent probability that the bow string was     12      now in the clasp remained in place because the string
13     sliced before the discharge?                               13      was in tact and when the string breaks it now just pulls
14   A. It was progressively damaged before the discharge and     14      out of either side of the clasp.
15     then the final seating, I think his testimony was he was   15   Q. I understand. I was just getting a little off base, I
16     -- reading his testimony, and it would take me a bit to    16      was thinking that the whole housing moved forward, but
17     find you the quote, but he basically was really trying     17      it never does that. I apologize.
18     to get it in there that last time, all of that makes       18             So you're saying this bow string gets sliced
19     absolute sense that I've got a progressively damaged bow   19      in half and it can cause a discharge and in that type of
20     string, I'm really kind of whaling on it to get it in      20      scenario that means that this clasp did not have to move
21     there, I got an arrow that exhibits the condition that     21      up?
22     we see at the top of Fig. 8 with the shaft actually now    22   A. Correct.
23     contacting the string and that's the straw that breaks     23   Q. Now, would you agree that when a bow string is sliced in
24     the camel's back and the thing discharges.                 24      half that the force or the energy from the bow would
25   Q. But my question is: Does it get sliced in half before     25      pull the string remnants out and away from the center?


                                               Page 107                                                                 Page 109
 1     the discharge?                                              1   A. Yes. I mean, that's ultimately the direction you're
 2   A. It's progressively damaged and the action which he's       2     going to go. I've actually done this, not in this case,
 3     doing at the final nocking is the last thing that -- the    3     but I have cut a bow string on a cocked crossbow and
 4     final separation. When I say progressive damage, these      4     viewed it with high speed video. It doesn't do
 5     bow strings are made up of -- I don't know the count on     5     necessarily what you expect it to do. It moves in all
 6     this one without going back and looking at the              6     sorts of different directions. In fact, in my instance
 7     drawing -- a number of uniaxial fibers. I think that        7     when I did it it actually cracked the stock of the
 8     some of those fibers were cut prior to this accident and    8     crossbow in half because it was loading the crossbow in
 9     the final fiber is cut that causes the thing to             9     an unintended manner. So it's -- it's not as simple
10     ultimately separate under load is as a result of him       10     as -- you know, it goes from point A to point B. It
11     making that last nocking.                                  11     does a lot of things that we don't necessarily perceive
12   Q. Well, that was my question. You think that this           12     of because it happens so fast.
13     discharge was a result of the bow string slicing in half   13   Q. You haven't done this type of testing in regards to a
14     before or just at the moment of the discharge, meaning     14     Ravin crossbow; correct?
15     as opposed to slicing in half when it cuts through his     15   A. No, I haven't.
16     finger?                                                    16   Q. Have you done computer modeling?
17   A. Let's be clear. When you say discharge, that later in     17   A. I wouldn't even know how to begin computer modeling.
18     time could be interpreted as the bow somehow               18     There would be way too many variables.
19     discharging. In other words, the mechanism releases the    19   Q. Fair enough. What sliced through Mr. Miles' finger?
20     string. And what I'm saying is the mechanism never         20   A. Based on the level of injury we have here it has to be
21     releases, the string is simply sliced and then is free     21     the bow string. That's the only thing that brings
22     of the mechanism and the mechanism is sitting there        22     enough energy to the table to do the damage that we see.
23     thinking Oh, wow, it's still holding the bow string.       23   Q. And you've never done any calculations or testing to see
24     Does that distinction make sense?                          24     how much force remains in the bow string if it's sliced
25   Q. Yes, it does.                                             25     by placement of the arrow?



                                                                                 28 (Pages 106 to 109)
              Golkow Litigation Services - 1-877-370-DEPS
                                            George M. Saunders, Jr.
                                                       Page 110                                                         Page 112
 1   A. Well, by definition after it's sliced no force remains.     1      zone and when it contacted it's capable of amputating
 2      But it's still -- all of that mechanism is moving back      2      fingers, and the instructions basically tell the user
 3      to the rest position so the string is going to get          3      that.
 4      pulled around at a high rate of speed and if it does        4   Q. But you haven't done that testing where the bow string
 5      contact something while it's doing that, then force will    5      is sliced first leading to the discharge?
 6      then come back into the string because I'm now reacting     6   A. No. Again, you know, I'm looking at the physical
 7      the end of that string.                                     7      evidence that remains, some of which has been discarded,
 8   Q. But you've never done any calculations to determine         8      and the physical evidence that remains is consistent
 9      whether enough force can remain or be created in a          9      with the scenario that I'm talking about in every
10      string remnant to slice through his finger?                10      respect.
11   A. It's better discussed in terms of energy. I have a         11   Q. And do you know who discarded the bow string?
12      certain amount of stored energy in the bow when it's       12   A. No, I don't. I mean, Mr. Miles has literally everything
13      cocked and that level of energy doesn't change just        13      except that bow string. He's got the two cables, he's
14      because I cut the string. It just means that now that      14      got the two string stops, he's got the packaging from
15      energy is available to do work on other things including   15      the parts that were used for the replacement. It's a
16      fingers.                                                   16      complete mystery to me why he wouldn't have the bow
17   Q. But you've never done any calculations regarding whether   17      string as well.
18      there's enough energy for the string remnant to cut        18   Q. Well, the cables were still intact; correct?
19      through his finger?                                        19   A. Yeah. No one in their right mind would ever reuse
20   A. It's no different than a situation where -- I'll give      20      those.
21      you an analogy here and hopefully drive this home. If I    21   Q. Now, you state in your report on page 31 that, looking
22      loaded an arrow completely into this bow, I moved it off   22      at the top, the tail end of a sentence, that basically
23      of safe, I stuck my finger in front of the string and I    23      --
24      pulled the trigger, I've got the same amount of energy     24               MR. SUTTON: I'm sorry, which page are you on?
25      in that scenario as I have in the scenario where the       25               MR. MONACO: Page 31.


                                                       Page 111                                                         Page 113
 1      string is cut. There's zero difference in terms of the      1   A. The sentence that spans 30-31.
 2      energy. How the string moves is a little bit different,     2            MR. MONACO: Correct.
 3      I'll give you that, but the amount of energy and its        3   BY MR. MONACO:
 4      availability to do work on other items including fingers    4   Q. If you look at 30 and 31, the sentence begins on 30, it
 5      remains the same.                                           5     says: Based on Mr. Miles' testimony and the function of
 6   Q. So you're saying that the -- and one of the remnants of     6     the crossbow trigger mechanism it is more likely than
 7      a sliced bow string can maintain the same amount of         7     not that the separation of the bow string cutting or
 8      energy as a bow string that never sliced in half?           8     other mechanical damage was the cause of Mr. Miles'
 9   A. Yes. The bow has a fixed amount of stored energy when       9     incident.
10      it's cocked, and when I release that by either pulling     10            What other mechanical damage could have caused
11      the trigger and allowing the clasp to move out of the      11     Mr. Miles' incident?
12      way or the string separating in half, the energy level     12   A. Mr. Miles, when you read his testimony, has owned a
13      doesn't change. At the very immediate instance when        13     number of crossbows and he's had string separations on
14      that release occurs either by movement of the clasp or     14     those crossbows as well. I've been testing crossbows
15      separation of the bow string is 100 percent identical.     15     for 17 years doing some pretty extreme things to them
16   Q. Now, in the -- I know you don't want to answer questions   16     and I have never had a string separate. So the
17      about Cordy, but in the Cordy case you had to use like     17     implication from the testimony is that some practice on
18      artificial fingers for testing; correct?                   18     the part of Mr. Miles does damage to the strings in the
19   A. I did.                                                     19     way that he uses crossbows, not only the Ravin but his
20   Q. Did you try to do that in this case to see whether a bow   20     Barnett bow. He's said he's had two separations on
21      string remnant could cut through a finger?                 21     other crossbows. Again, that's an atypical situation.
22   A. We already sort of know that there's enough energy         22               (A short recess was taken)
23      available to do that damage. It's been demonstrated,       23   BY MR. MONACO:
24      it's been demonstrated in Mr. Cordy's accident. His        24   Q. Have you ever received any documentation such as an
25      hand was in the path of the bow string in the unsafe       25     email or memo, even a text that states that redesigns



                                                                                    29 (Pages 110 to 113)
                 Golkow Litigation Services - 1-877-370-DEPS
                                            George M. Saunders, Jr.
                                                       Page 114                                                          Page 116
 1     started in July of 2017 were because of the fire nock        1      combustion that takes place, there's a projectile that
 2     issues?                                                      2      moves out of the front of that gun at a rapid speed and
 3   A. I think there's testimony along those lines. It's also      3      bad things can happen when I do that. So I think
 4     consistent with the what I would call prototype              4      everybody who uses any sort of a product that's got a
 5     drawings, a revision of the drawing. It's never just a       5      component of risk associated with it has to accept that
 6     one, it's a process. And I think that was all in that        6      risk to use the product.
 7     time frame. Primarily the testimony.                         7   BY MR. MONACO:
 8   Q. So the answer is that you haven't received any emails or    8   Q. But you would agree that if there's an alternate design
 9     memos or texts or anything saying that the redesigns         9      that can eliminate the risk and if that implementation
10     were initiated because of the fire nock issues?             10      of that design can be done in a cost-effective manner
11   A. Let me --                                                  11      that it should be done?
12             MR. SUTTON: Object.                                 12              MR. SUTTON: Objection to form.
13   A. -- give you a slightly cagey answer.                       13   A. Right, but going back to the example I just gave, and it
14   BY MR. MONACO:                                                14      applies to crossbows as well, these are energetic
15   Q. Sure.                                                      15      weapons that energy cannot be designed out of the weapon
16   A. I've gotten 15,000 pages of documents in some of these     16      and, therefore, there will always be some degree of
17     cases and I'm going to tell you right now you I don't       17      risk.
18     recall every page.                                          18   BY MR. MONACO:
19   Q. That's fine.                                               19   Q. But if a specific risk can be eliminated in a reasonable
20   A. My impression as we sit here is it does relate to the      20      manner without diminishing the function of the product,
21     fire nock issue and the primary basis is that I think       21      you agree that it should be eliminated?
22     that's really what was testified to.                        22              MR. SUTTON: Objection to form.
23   Q. In the process of redesigning some of the parts to the     23   A. I mean, I think the risk you might be alluding to is
24     trigger mechanism that's being done, do you know if         24      this partial discharge situation and that was, in fact,
25     Ravin tested the redesigned parts using fire nocks, the     25      addressed in the original design and instructions. The


                                                       Page 115                                                          Page 117
 1      white nocks or the orange nocks?                            1      user is instructed that if you pull the trigger, the bow
 2   A. I can't point you to a document that says that. I know      2      doesn't discharge, the very first action you're supposed
 3      that there was testing associated with those redesigned     3      to execute was put it back on safe. If you put it back
 4      parts and I think there was even testing -- additional      4      on safe nothing else could happen.
 5      design and testing. But specifically what those tests       5   BY MR. MONACO:
 6      were, how they were executed, I don't -- I can't tell       6   Q. But the redesign would not even get you to that step;
 7      you as I sit here.                                          7      correct?
 8   Q. On page 40 of your report up at the top in the middle it    8   A. I'm pretty sure the instructions still tell you to put
 9      starts off: The combination of an extremely rare            9      it back on safe. Then you would go back to the same
10      intermediate nocking issue followed by an additional       10      place you would be with the original product. So --
11      misuse of the product does not mean that the product is    11      yeah, I don't know if that's a complete answer to your
12      defective or unreasonably dangerous nor does it place a    12      question.
13      user at unnecessary risk of serious injury. The Ravin      13   Q. But there are steps in the process; correct? Meaning
14      R15 crossbow was not defective or unreasonably dangerous   14      you have to load the arrow in the intermediate position
15      when utilized in the intended manner.                      15      which then moves the ADF into a certain position, and we
16             When I read this I get the impression that you      16      could go down the line; correct?
17      accept a certain amount of risk even though it can lead    17              MR. SUTTON: Objection to form.
18      to bodily injuries.                                        18   BY MR. MONACO:
19             MR. SUTTON: Objection to form.                      19   Q. Until you have the misfire; correct?
20   A. And I think, I don't know, I accept it, I think we all     20   A. We can go down a series of misuses that ultimately get
21      accept it. You know, if I elect to -- for instance -       21      you to that potential situation.
22      I'll use a non-crossbow example. If I elect to fire a      22   Q. And, so, if you could prevent the initial event, the
23      gun, there's a lot of stuff that happens in there that's   23      intermediate nocking of an arrow in a reasonable manner
24      dangerous, inherently. I accept the risk when I go to      24      and a cost-effective manner that will not diminish the
25      shoot that gun, full well knowing that there's a           25      usefulness of the crossbow, you agree that should be



                                                                                   30 (Pages 114 to 117)
                Golkow Litigation Services - 1-877-370-DEPS
                                       George M. Saunders, Jr.
                                                Page 118                                                               Page 120
 1      done?                                                       1   Q. So in my question if you can eliminate a risk by design,
 2             MR. SUTTON: Objection; form.                         2      which is the first item in the hierarchy, and if you
 3   A. First off, it sounds like a legal question which I'm        3      could do it in a reasonably cost-effective manner and in
 4     surprised it's not something he said. But it -- I'm          4      a manner that does not diminish the utility of the
 5     just not following the question.                             5      product, that should be implemented?
 6   BY MR. MONACO:                                                 6            MR. SUTTON: Asked and answered couple times.
 7   Q. I'll ask it again.                                          7   A. But it's already inherent. Specific situation is
 8   A. Yeah.                                                       8      unrelated to Mr. Miles but is related to some of the
 9   Q. There are steps along the path of getting to this           9      other cases has already been addressed. The user pulled
10     re-nocking discharge; correct?                              10      the trigger, the arrow didn't discharge which is what it
11   A. Yes, there's steps that must be followed to use the        11      was supposed to do, which would have been a dry fire of
12     product correctly and there are steps that you skip, if     12      the bow, and then all you have to do is put it on back
13     you will, that get you to the situation that we're          13      on safe and you're back in a place where nothing bad
14     talking about in other cases.                               14      happens.
15   Q. But the initial step is that the crossbow has to be        15   BY MR. MONACO:
16     loaded with an arrow in the intermediate position;          16   Q. But that's not what I'm asking. I'm not asking you to
17     correct? That's the first step --                           17      do a comparison. What I'm asking is -- let me ask you
18             MR. SUTTON: Objection to form.                      18      this. So it's your opinion that you shouldn't implement
19   BY MR. MONACO:                                                19      a design change that can eliminate a risk in a
20   Q. -- of all this process?                                    20      cost-effective manner and in a way that will not
21   A. Yes. The arrow, the first step, step Number 1, misuse      21      diminish the utility of the product?
22     Number 1 is not properly nocking the arrow resulting it     22   A. I view this case, which is why I expressed the opinion
23     being in some condition other than fully nocked.            23      in the manner that I did, this white nock issue, I don't
24   Q. In the intermediate position; correct?                     24      view this as a defect. The user is given explicit
25   A. Correct, leading to what we ultimately determined is the   25      instructions to nock that thing fully and if it's nocked


                                                Page 119                                                               Page 121
 1     intermediate position.                                       1     fully this situation cannot develop. And I don't think
 2   Q. Correct. And you agree that if there is a simple design     2     it's foreseeable if people are going to nock it partway
 3     change that can be done in a cost-effective manner and       3     because it's distinct. The force feedback you have in
 4     in a manner that does not diminish the utility of the        4     your hand, that audible feedback you get and the visual
 5     crossbow that can eliminate this intermediate placement      5     feedback that you can see are all plain and easy to
 6     of the arrow that that should be done?                       6     understand and easy to accomplish.
 7             MR. SUTTON: Objection to form.                       7   Q. Well, the redesign of the parts it was something that
 8   A. I don't think it's as simple as you're characterizing it    8     was easy to accomplish as well, it only took a couple
 9     here, because when we're talking about the product, as I     9     months, and those three redesigns could have been
10     see it, it's not only the physical thing, meaning the       10     implemented when these crossbows were first put into
11     crossbow and the arrow, it's the intent of how it's         11     production?
12     supposed to be used which is covered in the                 12             MR. SUTTON: Objection to form. It assumes
13     instructions. And when I take that whole situation          13     facts not in evidence.
14     there, that whole thing that I consider the product, the    14   A. The redesign I wouldn't characterize as trivial.
15     instructions and the physical thing, it's already           15   BY MR. MONACO:
16     addressed the scenario that you're describing. So why       16   Q. I didn't say it was trivial, I said it took a few
17     do I have to then take another step and change it to        17     months.
18     address that. It's already addressed.                       18   A. But the implication the way that you said it at least in
19   BY MR. MONACO:                                                19     the tone and inflection that you were using it was a
20   Q. Well, you believe in the hierarchy that goes design,       20     simple process, which is never going to be conveyed in
21     guard, warning?                                             21     the record.
22   A. I'm familiar with that, yes.                               22             MR. SUTTON: You said it took a couple of
23   Q. So the first step is to try to eliminate a risk by         23     months. Obviously it took more than that.
24     design?                                                     24   A. That's besides the point. I think the testimony from
25   A. It is.                                                     25     Ravin was that they didn't view this as a defect either



                                                                                 31 (Pages 118 to 121)
                Golkow Litigation Services - 1-877-370-DEPS
                                      George M. Saunders, Jr.
                                               Page 122                                                                Page 124
 1     but they saw a different approach to do this to try and,    1   Q. I'm not asking in the context of this case. I'm asking
 2     you know, address this scenario. So they issued a           2      in general.
 3     recall to the broadest audience possible to change some     3              MR. SUTTON: You've asked the same question
 4     parts to make this an even more difficult situation to      4      and, again, he's going to give his response. Don't cut
 5     get into, not a defect because it was addressed in the      5      him off, please. Let him respond.
 6     very initial design of the product.                         6   A. Again, I'm here to answer questions in the context of
 7   BY MR. MONACO:                                                7      this case. I think that's why I was noticed, in the
 8   Q. Do the redesign changes eliminate the ability to place     8      Miles vs. Ravin case.
 9     the arrow in an intermediate position which then leads      9   BY MR. MONACO:
10     to a -- which then leads to the ADF preventing a           10   Q. I'm allowed to ask for your general --
11     discharge?                                                 11              MR. SUTTON: Please allows him to answer.
12              MR. SUTTON: Objection; form.                      12   BY MR. MONACO:
13   A. Those components aren't involved in this case and I       13   Q. Go ahead.
14     don't have a case that they are yet. Although if a         14   A. In the context of this case there was no issue to begin
15     second orange nock comes I will get the opportunity to     15      with although the company did elect to make design
16     dive into the weeds and look at that one.                  16      changes. In the most general sense, yeah, I mean you
17              So the short answer is I haven't done the         17      can redesign the product but, again, it's got nothing to
18     analysis. I think Mr. Yehle's testimony was                18      do with this case and the circumstances surrounding this
19     possibility, although my read of the testimony being an    19      product.
20     engineer was it was a classic engineering answer to a      20              MR. MONACO: Do you have anything, Tim? Tim?
21     question without understanding of that answer in the       21              MR. MULLIN: No, I don't have anything.
22     context of litigation. In other words -- and this a        22              MR. MONACO: Give me one second.
23     little intended to be in tongue in cheek -- most           23              MR. SUTTON: Sure.
24     engineers if you ask monkeys if they could fly out of      24              MR. MONACO: Let's go off the record and look
25     your butt would probably give you possibly, although in    25      at my notes and I think we're done.


                                               Page 123                                                                Page 125
 1     the back of their mind they think probably never. But       1                 (A short recess was taken)
 2     an answer from an engineer sometimes isn't as crisp and     2   BY MR. MONACO:
 3     clean as it's used in the legal context.                    3   Q. So it's my understanding, Mr. Saunders, that back in
 4   BY MR. MONACO:                                                4      2017 that Beacon had tested some Ravin crossbows;
 5   Q. I'm not even -- let me ask it -- strike that. Let me       5      correct?
 6     ask in a more general sense.                                6   A. Yes.
 7            If there's a feasible design that will               7   Q. And do you know why Beacon was asked to do the testing
 8     eliminate a risk without being cost prohibitive and         8      back in 2017?
 9     without diminishing the utility of the product should       9   A. The way it was presented to us is that we were told we
10     that design be used?                                       10      were being sent to population 20 crossbows that had been
11            MR. SUTTON: Objection to form. We're getting        11      returned from customers and that we were asked to
12     pretty far afield. I don't think that has anything to      12      evaluate those crossbows with regard to instructions for
13     do with this particular case.                              13      the crossbow; and beyond that didn't have any insight
14            MR. MONACO: It has everything to do with the        14      into what was going on.
15     case.                                                      15              Now, obviously, in hindsight --
16            MR. SUTTON: I completely disagree. But go           16   Q. Sure.
17     ahead. You can ask him again. This is the sixth time,      17   A. -- and I don't have a bench bar perspective, but at that
18     Jack. This is the last time he's going to answer this.     18      time it was as simple as what the report says. So I was
19            You can tell him the same thing you told him        19      provided 20 crossbows, I was asked to do testing on them
20     before.                                                    20      relative to the instructions that came with them and I
21            THE WITNESS: Can I ask you to read the              21      was asked if the instructions were statistically
22     question back, please.                                     22      significant.
23            (Record repeated as requested)                      23   Q. So you weren't told whose crossbows they originally
24   A. Again, the context of this case --                        24      were?
25   BY MR. MONACO:                                               25   A. Not explicitly. Some of the boxes had writing on them,



                                                                                  32 (Pages 122 to 125)
              Golkow Litigation Services - 1-877-370-DEPS
                                             George M. Saunders, Jr.
                                                        Page 126                                                       Page 128
 1      they may have had names. I didn't keep a record of that     1      intermediate position?
 2      and ultimately they were returned to Ravin when it was      2   A. No.
 3      done, and they were all tracked by serial number.           3   Q. You don't know?
 4   Q. Sure. So, the 20 crossbows, they were shipped to your       4   A. No, there's no way to tell that. It's either normal
 5      office in Maryland?                                         5      function of the ADF or the intermediate position, but he
 6   A. Yes.                                                        6      was instructed to follow the instructions and then it
 7   Q. And who did the actual testing?                             7      moved it to safe and moved on with the testing.
 8   A. The setup, in other words how we were going to do the       8   Q. What do you call that when the ADF works and prevents a
 9      testing was me and then I had the technician do the         9      fire?
10      work. His name was Tony Arends, A-R-E-N-D-S.               10   A. ADF. Anti-dry fire.
11   Q. What was Mr. Arends' role?                                 11   Q. What do you call that event?
12   A. He's a -- he's actually I would consider him a personal    12   A. It's -- that's what I would call it. The mechanism is
13      friend. That's how I know him.                             13      called an ADF mechanism, and it's --
14   Q. Sure.                                                      14   Q. So you just say ADF event?
15   A. I knew him through sailing. He was someone who worked      15   A. Correct. It functioned, it prevents the trigger from
16      as a sail maker and didn't seem to have -- it was          16      moving and when you release the trigger force the thing
17      consistent enough for him but it would have driven me      17      resets itself.
18      nuts but he didn't have consistent work, and, so, any      18   Q. Sure. You would agree, though, that that ADF event was
19      time I thought there was something that he had a skill     19      because the arrow was not loaded properly?
20      set he could help me which I would bring him in to do      20   A. Correct. And the bow did what it was supposed to do and
21      serve that role as a technician, if you will.              21      that is prevent the bow from firing to prevent that dry
22   Q. Did he have any background in hunting? Meaning was he a    22      fire event from occurring.
23      hunter? Did he ever shoot a crossbow before or anything    23   Q. So do you think he then misused the crossbow during that
24      like that?                                                 24      first shot?
25   A. No. The first time he shot a crossbow was the Ravin        25   A. Yeah. I mean by definition he didn't fully click the


                                                        Page 127                                                       Page 129
 1      crossbow during this testing.                               1     arrow onto the string, but in the end he followed the
 2   Q. And before he started the testing your report indicates     2     instructions and put the thing back on safe and it was
 3      that he familiarized himself with the written               3     inconsequential, which is what the case would be if
 4      instructions?                                               4     users would put it back on safe as they're instructed or
 5   A. Yes. What happened was I gave him a set of instructions     5     for that matter nock it fully to begin with.
 6      to review and then I did a demonstration for him, I         6   Q. How do you explain the various users testifying or
 7      think more than one, to the point that the combination      7     providing information or even that they believed that
 8      of him reviewing the instructions, him being present        8     they had put the safety back on?
 9      with the physical crossbow and him watching my              9            MR. SUTTON: Objection to form.
10      demonstration to him he felt comfortable proceeding with   10   A. Sometimes in the context of the questioning that's the
11      the test.                                                  11     only answer they can give because if they admitted they
12   Q. Now, it's my understanding that the first time he tried    12     didn't put it back on safe their particular claim or
13      to fire one of the crossbows there was a hang fire?        13     lawsuit may not move forward.
14   A. No.                                                        14   BY MR. MONACO:
15              MR. SUTTON: Objection; form.                       15   Q. I'm talking about people that -- well, my question did
16   A. Well, it's not explicitly laid out. He tried to fire       16     include people that were injured that have a claim but
17      the crossbow and the ADF functioned normally. So, in       17     it also included people who weren't injured so they
18      other words, he tried to shoot it, didn't go off with      18     don't have an agenda. How do you explain -- I'll ask
19      the trigger pull. He followed the instruction, put it      19     the question again. How do you explain the individuals
20      back on safe, reloaded the arrow now properly and the      20     who weren't hurt when they state that they believe they
21      bow functioned normally for the remainder of the           21     put the safety back on?
22      testing.                                                   22   A. That may be a perception but it didn't happen. If the
23   BY MR. MONACO:                                                23     bow discharged it can't be in safe. It's a physical
24   Q. Do you know during that first shot when he was loading     24     impossibility. If that bow is in safe, white dot is
25      the crossbow whether the arrow was placed in the           25     fully showing in the window, no way no how with that



                                                                                   33 (Pages 126 to 129)
                Golkow Litigation Services - 1-877-370-DEPS
                                       George M. Saunders, Jr.
                                                 Page 130                                                               Page 132
 1     clasp moved would that bow discharge. It's a physical        1      pen, the subject of the coming answer. So what we're
 2     impossibility.                                               2      looking at here is the interaction between the detent
 3   Q. But if the white dot is only partially showing there        3      ball -- and, by the way, that groove, if you said the
 4     could have been a discharge?                                 4      word detent to an engineer he would be on the same page
 5   A. Right, but if the white dot is partially showing they       5      as you.
 6     haven't followed the instructions and they haven't put       6   Q. Very good.
 7     it back into safe.                                           7   A. There's a Delrin ball which is illustrated as a black
 8   Q. I didn't ask you that. I just said if only a portion of     8      circle on Exhibit 2 that sits in a conformal notch on
 9     the white dot is showing there could be a discharge?         9      the front of the safety and the safety, the physical
10   A. Again, you got to go back to the sequence of what          10      thing that's a safety is the green component on Exhibit
11     they're instructed to do. If they have don't follow         11      2. And, so, if I were to take this area and draw a
12     that sequence there could be a discharge.                   12      blowup -- and I'm not necessarily an artist -- and you
13   Q. Let me ask you this. How much of the white dot --          13      look closely in there what you're going to see is a
14     strike that.                                                14      little radiused notch and that radiused notch matches
15             What percentage of the white dot can be shown       15      the ball. So that's ball --
16     and still have a discharge?                                 16   Q. Um-hmm.
17   A. It's not --                                                17   A. -- and safety.
18             MR. SUTTON: Object to form.                         18   Q. Sure.
19   A. -- something I've analyzed.                                19   A. And, so, those two engage one another when you're in the
20   BY MR. MONACO:                                                20      fire position.
21   Q. So you can't say whether it's 9 percent of the white dot   21   Q. Okay.
22     or 60 percent, you just haven't done the analysis?          22   A. And, so, when you're moving this thing to safe what
23   A. No. I mean, it's not -- a condition like that basically    23      you're doing is you're progressively building up a force
24     isn't worth, and I don't mean to diminish your question     24      until such time as you can move that ball up and out of
25     but it's not worth the time and effort to determine         25      that socket and onto the top surface. And that moment


                                                 Page 131                                                               Page 133
 1     because it's not something that's supposed to be done.       1     when you cross where the ball is on the top surface is
 2     It's either on or off. And when it's on the white dot        2     your peak force and then it's just going to fall into
 3     is fully shown in the window. So, no, I haven't gone         3     safe, if that makes sense, because my peak force is
 4     back to look at the infinite number of possibilities         4     getting the ball up and out. Once the ball is up and
 5     that exist and relate it back to a percentage of             5     out I'm at my peak force and it's going to slam into
 6     visibility of the white dot.                                 6     safety, if you will.
 7   Q. Let me ask you this. Sometimes, and for lack of a           7   Q. But they could have designed it with two balls, with two
 8     better description, switches or dials have what may feel     8     balls, a ball for the fire position and a ball for the
 9     like a, like a groove. So I have a dial and I turn it        9     safe position?
10     maybe like it clicks, I feel it click in one spot and it    10   A. But the second ball for the safe position wouldn't do
11     kind of has like different placements. Do you               11     you any good because there's a bias spring in here
12     understand --                                               12     that's constantly pushing it toward the safe position.
13   A. I do.                                                      13     So the detent holds it in the fire position and once
14   Q. -- what I'm trying to get at?                              14     you're out of the fire position it's forced into the
15             Let me ask you this. In regards to the safety       15     safe position by the spring on the safety.
16     on these Ravin crossbows could they have been designed      16   Q. Unless the sear had moved a bit then; correct?
17     that there are these grooves, there's a groove that         17   A. The -- again, the testing that's been done just last
18     would force it fully in this safe position or fully in      18     week with Dr. Batzer, and don't quote me on the numbers
19     the fire position?                                          19     because I don't recall them precisely, it's called
20   A. If I told you they did would you believe me?               20     3.9 pounds was required to actuate the safety from safe
21   Q. Does it work? Go ahead.                                    21     -- from fire to safe in a, quote-unquote, normal
22   A. So if we look at -- let me use one we've already marked.   22     condition and in a condition that Dr. Batzer set up when
23   Q. Sure.                                                      23     she was determining the intermediate position it was
24   A. So what we're looking at is what's been marked as          24     also 3.9 pounds approximately to move it from fire to
25     Exhibit 2. I'm just going to circle an area in blue         25     safe with the sear, with that interaction with the sear



                                                                                   34 (Pages 130 to 133)
              Golkow Litigation Services - 1-877-370-DEPS
                                           George M. Saunders, Jr.
                                                      Page 134                                                    Page 136
 1     that you just alluded to. So there's no difference in        1            MR. MULLIN: I'm sorry, I didn't hear that.
 2     force.                                                       2            MR. MONACO: And copies of the exhibits?
 3   Q. But you agree, though, that the safety can wind up in an    3            MR. MULLIN: Yes.
 4     intermediate position?                                       4            (The Deposition concluded at 12:32 p.m.)
 5   A. If I just barely and carefully move this ball out of        5
 6     here, in other words I'm very precisely trying to make       6
 7     that happen --                                               7
 8             MR. SUTTON: Objection; form.                         8
 9   A. -- possibly. But if I'm just moving this thing from         9
10     safe to fire in a normal way, no way possible.              10
11   BY MR. MONACO:                                                11
12   Q. Would you agree that Mr. Miles before his incident was     12
13     not aware that there was such a thing as an intermediate    13
14     positioning of the arrow?                                   14
15   A. I can't -- I can't tell you what he knew or didn't know    15
16     before the accident beyond what he's already testified      16
17     to, and I'm not sure he was asked that specific             17
18     question.                                                   18
19   Q. Does the manual address the intermediate positioning of    19
20     the arrow?                                                  20
21   A. Yes.                                                       21
22   Q. In which ways?                                             22
23   A. It says basically if you pull the trigger and the bow      23
24     does not discharge before you do anything else you put      24
25     it back on safe. If you did that sequence as you're         25


                                                      Page 135                                                    Page 137
 1      instructed, from the user's perspective the intermediate    1                CERTIFICATE OF NOTARY
 2      position is transparent, you'll never know anything         2
 3      different happened.                                         3   STATE OF MICHIGAN )
 4   Q. Does the manual address what type of targets should be      4            ) SS
 5      used?                                                       5   COUNTY OF OAKLAND )
 6   A. I'd to have go review it, but it's -- even if it doesn't    6
 7      address it, it's well-known that the target needs to be     7             I, Cynthia Ann Chyla, Certified Shorthand
 8      matched to the weapon that you're using. In other           8     Reporter, a Notary Public in and for the above county
 9      words, if I use, to use an extreme example just to          9     and state, do hereby certify that the above deposition
10      illustrate the point, if I took a high-powered rifle and   10     was taken before me at the time and place hereinbefore
11      shot it at a block target intended for an arrow I think    11     set forth; that the witness was by me first duly sworn
12      we would all accept it. It's probably not going to do      12     to testify to the truth, and nothing but the truth, that
13      anything. Similar concept exists for vertical bows and     13     the foregoing questions asked and answers made by the
14      crossbows. The targets need to be matched to the weapon    14     witness were duly recorded by me stenographically and
15      that's being used.                                         15     reduced to computer transcription; that this is a true,
16              MR. MONACO: That's all I have. I am                16     full and correct transcript of my stenographic notes so
17      finished.                                                  17     taken; and that I am not related to, nor of counsel to
18              MR. SUTTON: Mr. Mullin, anything?                  18     either party nor interested in the event of this cause.
19              MR. MULLIN: Nothing from me, no.                   19
20              MR. SUTTON: Okay. You have the right to read       20
21      and sign which we will exercise and the dep is             21              ___________________________
22      concluded. Thank you.                                      22              Cynthia Ann Chyla, CSR-0092
23              MR. MULLIN: I'd like an e-transcript, please.      23              Notary Public,
24              THE COURT REPORTER: With copies of the             24              Oakland County, Michigan
25      exhibits?                                                  25     My Commission expires: 05-12-2023



                                                                               35 (Pages 134 to 137)
                Golkow Litigation Services - 1-877-370-DEPS
